 

Case 1:19-cv-02886-LTB Documént1 Filed 10/09/19 USDC Colorado Page 1 of 74

co
y.5, DS TG¢ COLOR Roo
IN THE UNITED STATES DISTRICT COURS\S1®'© 4 249
FOR THE DISTRICT OF COLORADO gg C1 -9 P

~y WELL
eat .culw
"19 = ( VJ - 0 2 8 8 sere Ke ERK
Civil Action No. ner. ck
(To be supplied by the court) BY

Amanda Tucker Plaintiff

City of Aspen

City of Aspen Managing Partner ACI Affordable 1 LLL P.

Cag q Wife Exeerve Diyecter, CHFA.

Cofatade tronsiny and hance Hers
ZT

(List each named defendant on a separate line. If you cannot fit the names of all defendants in
the space provided, please write “see attached” in the space above and attach an additional
sheet of paper with the full list of names. The names of the defendants listed in the above
caption must be identical to those contained in Section B. Do not include addresses here.)

 

COMPLAINT

 

 

NOTICE

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from
public access to electronic court files. Under this rule, papers filed with the court should not
contain: an individual’s full social security number or full birth date; the full name of a person
known to be a minor; or a complete financial account number. A filing may include only: the

last four digits of a social security number; the year of an individual’s birth; a minor’s initials;
and the last four digits of a financial account number.

Plaintiff need not send exhibits, affidavits, grievances, witness statements, or any other
materials to the Clerk’s Office with this complaint.

 

 
Case 1:19-cv-02886-LTB Document1 Filed 10/09/19 USDC Colorado Page 2 of 74

A. PLAINTIFF INFORMATION
You must notify the court of any changes to your address where case-related papers may be

served by filing a notice of change of address. Failure to keep a current address on file with the
court may result in dismissal of your case. ,
Amanda Tucker P.O. Box 2344, Aspen, Colorado 81612
(Name and complete mailing address)
970-820-8540 ctuckernd @ yaho0-Gmyp-

(Telephone number and e-mail address) °

B. DEFENDANT(S) INFORMATION

Please list the following information for each defendant listed in the caption of the complaint. If
more space is needed, use extra paper to provide the information requested. The additional
pages regarding defendants should be labeled “B. DEFENDANT(S) INFORMATION.”

Defendant 1: City of Aspen , 130 Galena C+/eet. Aspen G@ &ilbll

(Name and complete mailing address)

470-420-5108 | lw. true.© city of aspen. Com:

(Telephone number and e-mail address if knowh)

 

Defendant 2: Cris White Cold fade TOMS wim and Finances

(Name and complete mailing address)

la3; Blake St Denver @& &0202-

(Telephone number and e-mail address if known)
$667 3 11-LHS 2

 

Defendant 3:

 

(Name and complete mailing address)

 

(Telephone number and e-mail address if known)

Defendant 4:

 

(Name and complete mailing address)

 

(Telephone number and e-mail address if known)
Case 1:19-cv-02886-LTB Document1 Filed 10/09/19 USDC Colorado Page 3 of 74

C. JURISDICTION
Identify the statutory authority that allows the court to consider your claim(s): (check one)

 

 

 

 

V| Federal question pursuant to 28 U.S.C. § 1331 (claims arising under the Constitution,
laws, or treaties of the United States)

List the specific federal statute, treaty, and/or provision(s) of the United States
Constitution that are at issue in this case.

do USC. 42.6(B) , US Code 720b IRS 2004-62
[LH Amend ene

 

 

 

Diversity of citizenship pursuant to 28 U.S.C. § 1332 (a matter between individual or
corporate citizens of different states and the amount in controversy exceeds $75,000)

 

Plaintiff is a citizen of the State of

 

If Defendant 1 is an individual, Defendant | is a citizen of

 

If Defendant 1 is a corporation,

 

Defendant 1 is incorporated under the laws of (name of
state or foreign nation).
Defendant 1 has its principal place of business in (name of

 

state or foreign nation).

(If more than one defendant is named in the complaint, attach an additional page
providing the same information for each additional defendant.)
Case 1:19-cv-02886-LTB Document1 Filed 10/09/19 USDC Colorado Page 4 of 74

Facts

On the 29th June 2016, Aspen Pitkin County Housing Authority
(APCHA) sold the property in question to Defendant, The City of
Aspen. (Sales Agreement Exhibit 1)

The building was placed titled, mortgaged in Limited Liability
Partnership ACI Affordable 1 LLLP which was granted
approximately $7,000,000 of saleable tax credits from the
Federal Government under 42 USC (Exhibit 2 Memorandum from
APCHA)

This new partnership agreement specified that the old owner
APCHA would now be a limited (1%) and all daily operations
should be handled by defendant in the capacity as managing/
General Partner (Exhibit 3)

The LLLP agreement stated in Item 8.7 that the partnership is
liable for any acts of willful misconduct.

Defendant advertises the Federal requirements of this Section 42
property on its web site (Exhibit 4) These states that

1) This is a senior property with priority given to seniors
over 65. Plaintiff is 65 years and 10 months (DOB
01/02/1954)

2) Plaintiff's income must not exceed $43,200 for a 2 Person
Household (plaintiff and her son)

3) Plaintiff must satisfy one of two employment criteria
("working in Pitkin County at time of application "or "has
worked in Pitkin County full time (at least 1500 hours per
year) for 4 years immediately prior to retirement)

Plaintiff's Federal Tax Returns and Documents confirm
1) She was working in Pitkin County at the time of
application
2) Her 2018 Federal Income including Social Security
Payments is $24,000
3) These transcripts show no retirement/ interest or other
income.

Defendants documents are certified from the Federal Government.
Case 1:19-cv-02886-LTB Document1 Filed 10/09/19 USDC Colorado Page 5 of 74

Two days after lease signing in February 2018 the unauthorized
limited Partner (APCHA) under the authority of the General
partner and defendant engaged in a practice of knowing and
intentional Federal Fraud by misrepresenting her Federal Income
and Taxes to disqualify in a Federal Program that prohibits
eviction.

In this case the judicial review is simple. Defendant has
publicly stated (front page of the newspaper) that plaintiff's
2018 Federal Tax Returns exceed the $43,200 allowed and so she
must be forcibly evicted

Plaintiff asks the court to review the enclosed tax Returns and
Federal Documents to confirm that Defendant has fraudulently
represented these and as a matter of urgency overturn this
wrongful eviction

APCHA, the limited partner without legal authority violated US
Code 7206 by claiming, under penalty that plaintiffs 2018 Income
is $43,800 and not the $24,000 reflected by the documents in its
possession.

The falsification and misrepresentation of Federal Tax Returns
is a felony under US Code 7206

beveee shall be guilty of a felony and, upon conviction thereof, shall be fined not
more than $100,000 ($500,000 in the case of a corporation), or imprisoned
not more than 3 years, or both, together with the costs of prosecution.’

Defendant is a corporation or limited partnership with an
agreement that allows "willful conduct " liability not to exceed
the value of the building which is in Aspen is around $30,000 or
so.

Defendant has had plaintiffs Federal Documents by release from
the outset and has refused to correct the intentional
misrepresentation limited partner since January 2018 but has
knowingly and intentionally committed felony fraud in order to

 

1 US Code 7206
Case 1:19-cv-02886-LTB Document1 Filed 10/09/19 USDC Colorado Page 6 of 74

wrongfully evict a qualifying family from a Federal Tax Credit
Program that prohibits eviction Simply because they don’t like
her.

In Aspen Colorado defendant has both publicly shamed plaintiff
who is now homeless living in her car black balled from all
affordable housing because defendant falsely represented the
Federal Documents in its possession

Fraud and False Statements
Declaration under penalties of perjury

Willfully makes and subscribes any return, statement, or other document,
which contains or is verified by a written declaration that it is made under the
penalties of perjury, and which he does not believe to be true and correct as to
every material matter; or?

Defendant used this fraudulent representation of plaintiff's
2018 Federal Taxable Income of $43,800 under oath to get a
County Court Ruling of Eviction. This ruling was based on fraud
on the court which can be overturned at any time.

US CODE 7206
Aid or assistance

Willfully aids or assists in, or procures, counsels, or advises the preparation or
presentation under, or in connection with any matter arising under, the internal
revenue laws, of a return affidavit, claim, or other document, which is
fraudulent or is false as to any material matter............ 3

Defendant from Day 1 knew defendants correct income but was
unwilling to uphold both the Federal Law of their Tax Credit
Program they accept $7,000,000 from.

Instead they committed a violent unlawful eviction using
plaintiff's pro se position against her

It is plaintiff's position that plaintiff's 2018 Federal Income
including Social Security is $43,800 and since this is over
$43,200 plaintiff must be forcibly evicted

 

2 US Code 7206
3 US Code 7206
Case 1:19-cv-02886-LTB Document1 Filed 10/09/19 USDC Colorado Page 7 of 74

This representation of the documents in their possession is
fraudulent, in fact plaintiff's 2018 Income including Social
Security Income is $24,000 well under the $42,300 permitted by
the Federal Government and the LIHTEC Program Plaintiff through
its executive Director Michael Kosodrosky and Deputy Director
Cindy Christensen and counsel Tom Smith (6463) all knowingly and
intentionally fraudulently represented plaintiff's Federal Tax
Returns

Plaintiff did appeal this decision but since both appeals courts
only reviewed the fraudulent sworn testimony of defendant both
appeals were denied.

Plaintiff then asked the county court for a new trial for new
evidence. Plaintiff also asked the guidance of the Office of
Attorney Regulation as to how to approach this Matter when
defendant would not accurately present Federal Documents.
Plaintiff sent these documents Plaintiff also presented this
matter to the governing Board regarding its counsel Tom Smith's
unethical practices and refusal to accurately report plaintiff's
Federal Income

While waiting for the County Court to rule on her motions.
Defendant breached the Rules of Civil Procedure and instead of
providing the leniency required for pro se litigants it received
the denial of the County Court requests by the immediate
electronic mail ,BEFORE SHE HAD RECEIVED THE COURT ORDER by US
MAIL , defendant, very violently and publicly threw a 66 year
Old senior citizen and her son into the street in their night
clothes and bare feet

The scene was violent with police officers in tears. Plaintiff
then did a "victory lap" on the front page of the local
newspaper again fraudulently declaring for the public that
plaintiff's 2018 Federal Tax Returns exceeded the permissible
Federal Income of $43,200 when the Income Taxes in their
possession showed an income of $24,000. Plaintiff then issued a
press release as a victory dance of their felony fraud.
(Exhibit)
Case 1:19-cv-02886-LTB Document1 Filed 10/09/19 USDC Colorado Page 8 of 74

D. STATEMENT OF CLAIM(S)

State clearly and concisely every claim that you are asserting in this action. For each claim,
specify the right that allegedly has been violated and state all facts that support your claim,
including the date(s) on which the incident(s) occurred, the name(s) of the specific person(s)
involved in each claim, and the specific facts that show how each person was involved in each
claim. You do not need to cite specific legal cases to support your claim(s). If additional space
is needed to describe any claim or to assert additional claims, use extra paper to continue that
claim or to assert the additional claim(s). Please indicate that additional paper is attached and
label the additional pages regarding the statement of claims as “D. STATEMENT OF CLAIMS.”

CLAIM ONE: Cee Attded

Supporting facts:

See Ptithed
Case 1:19-cv-02886-LTB Document1 Filed 10/09/19 USDC Colorado Page 9 of 74

Claim One
Felony Fraud under Cod 7206

Defendant forcibly and violently evicted plaintiff because they
fraudulently represented the 2018 Tax Returns showed an Income
of $43,800 when in fact, they show a verified Income of $24,00
certified by the Federal Government

Claim 2

Low Income Housing Tax Credit Violation Good Cause Eviction
Requirement 26 USC 42(h) (6) (E)

Defendant claims that it has satisfied the Good Cause Eviction
requirement by falsifying her Federal Documents

Claim 3
26 U.S.C. 42(h) (6) (A) No tax credit shall be allowed...

Defendant is currently in breach of this program

Claim 4
26 USC 42 (h) (6) (B) (T)

Extended Low-Income Housing Commitment
Defendant has breached this commitment and no longer qualifies
for this program

Claim 5

26 USC (h) (6) (BE) (ii) (T)

.must allow individuals who meet the income limitation ... to
enforce the (good cause requirement)

For 18 months now defendant has removed this purely because they
have falsified plaintiffs tax returns in their possession

Claim 6
IRS Rule 2004-82
Case 1:19-cv-02886-LTB Document1 Filed 10/09/19 USDC Colorado Page 10 of 74

This Federal Rule states that the No eviction clause holds for
the entirety of the program

Claim 6 26 US 42(h) Enforceable Right
Defendant receives a benefit from the Internal Revenue service
only when it upholds its program to provide certain benefits

such as housing the protection against eviction

Defendant has violated this right and must have the Federal Tax
Credits Removed

' Claim 7 42 (h) (6) (J)

The effects of non -compliance is that tax payer will be denied
/ have to repay the tax credits

Defendant no longer has this right to receive tax credit
benefits

Claim 8

Due Process Clause of the 14t® Amendment

Claim of Entitlement to the continued us and enjoyment of their
homes and public housing authorities are governmental agencies

whose action are subject to due process requirements

The involvement of CHFA And the Internal Revenue Service seals
this right and it has been violated

Claim 9 Constitutionally Protected Property Interest

The Federal Courts have ruled that such a right does exist and
defendant has violated this by virtue of the governmental
involvement in this program

Claim 10 Procedural Safeguards

Here defendant attacked plaintiff from Day 1, after full
approval and lease signing. They not only denied her any due
Case 1:19-cv-02886-LTB Document1 Filed 10/09/19 USDC Colorado Page 11 of 74

process and procedural safeguards, they actively attacked her by
falsifying her Federal Tax Returns

In this case defendant would not meet with plaintiff would not
send any of the required Federal Documents and removed any and
all Due process by falsifying Federal Documents

Claim 11 Substantial and Immediate Irreparable

Currently plaintiff is homeless with nowhere to go. Having been
evicted from a Federal Program because defendant falsified her
tax returns

Plaintiff has lived with an ongoing attack and threat of
eviction and defendant has actively attacked she and her
children by a forcible eviction while she waited for the court
to rule on her lower court motion and hear back from the OARC
and APCHA Board
Case 1:19-cv-02886-LTB Document1 Filed 10/09/19 USDC Colorado Page 12 of 74

Relief Requested

1. Plaintiff humbly requests an emergency ruling to over rule
defendant's wrongful eviction based purely on a fraudulent
representation of her 2018 Federal Taxes as plaintiff and
her children are truly injured and at risk while this
matter goes to trial

2. The immediate halting and disqualification and repayment
from the Federal Low-Income Housing Tax Program

3. Felony Prosecution because of the knowing fraudulent and
withholding and misrepresentation of Internal Revenue
Documents with penalty

4. Immediate termination of any and all City Contractors
(Smith) and Employees for their knowing and intentional
misrepresentation of Federal Documents to attack a family
they did not like

5. Any and all declaratory and punitive damages that the court
sees fit

6. Plaintiff asks that under no circumstances should APCHA the
perpetrator of the Federal Fraud be admitted in the action.
As limited Partner they have no authority and under the
LLLP the General Partner is solely responsible

7. Plaintiff respectfully asks that the court provide her with
legal counsel

8. That the court order CHFA to immediately suspend any and
all Federal Tax Credits to the City and County of Aspen
Case 1:19-cv-02886-LTB Document1 Filed 10/09/19 USDC Colorado Page 13 of 74

E. REQUEST FOR RELIEF

State the relief you are requesting or what you want the court to do. If additional space is needed
to identify the relief you are requesting, use extra paper to request relief. Please indicate that
additional paper is attached and label the additional pages regarding relief as “E. REQUEST
FOR RELIEF.”

F. PLAINTIFF’S SIGNATURE

I declare under penalty of perjury that I am the plaintiff in this action, that I have read this
complaint, and that the information in this complaint is true and correct. See 28 U.S.C. § 1746;
18 U.S.C. § 1621.

Under Federal Rule of Civil Procedure 11, by signing below, I also certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an improper
purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;
(2) is supported by existing law or by a nonfrivolous argument for extending or modifying
existing law; (3) the factual contentions have evidentiary support or, if specifically so identified,
will likely have evidentiary support after a reasonable opportunity for further investigation or
discovery; and (4) the complaint otherwise complies with the requirements of Rule 11.

rompl af Ti TKO

 

 

 

 

(Plaintiffs signature)
}O] 7} 20/4
~ (Date) [ ‘
(Revised December 2017)
Case 1:19-cv-02886-LTB Document1 Filed 10/09/19 USDC Colorado Page 14 of 74
10/9/2019 After yearlong fight, APCHA tenant evicted from Aspen Country Inn unit | News | aspendailynews.com

hitps:/Awww.aspendailynews.com/news/atter-yearlong-fight-apcha-tenant-evicted-from-aspen-country-inn/article_43e84bfa-e585-11e9-98d9-13ba68c14910.html

After yearlong fight, APCHA tenant evicted from Aspen Country Inn unit

Curtis Wackerle, Aspen Daily News Staff Writer Oct 3, 2019

 

 
  
  
 
 

i ™
oe
r +
¥ Sd
*

fos f
| 4 4

. . : .
| a , Hee, fay ay , &
ely &e Wee teas ” . .

E + wt fs y ~
, it B, € , “5 tf ae mo ae
. 4 te,
1 Be © ¢ «>
' #
“ 1
amie Eh kl yee cele el % ~
:

%
Mm opy

 

a MRCS
Re Sains
The belongings of Amanda Tucker stand outside of the Aspen Country Inn on Wednesday evening as she sits nearby, inside her car, following her morning eviction. Tucker lost a battle with

the Aspen-Pitkin County Housing Authority, which pursued the eviction after finding that she misrepresented her income on a rental application.
Craig Turpin/Aspen Daily News

An Aspen Country Inn resident who's been fighting the Aspen-Pitkin County Housing Authority's efforts to remove her from her unit was evicted on
Wednesday morning.

Soon after, APCHA explained the reasons behind Dr. Amanda Tucker's eviction in a news release — a move that was not well received by other
government officials. APCHA claims, and a local court concurred, that Tucker misrepresented her income on a rental application.

A county court judge in May issued an order allowing the eviction to go forward in Tucker's case, after she lost her appeal of an October 2018 decision in
favor of APCHA. The Pitkin County Sheriff's Office, which oversees evictions as a civil matter, issued Tucker a final notice on Sept. 17 that she had to
vacate the premises or face a forced eviction.

A

https:/Avww.aspendailynews.com/news/after-yearlong-fight-apcha-tenant-evicted-from-aspen-country-inn/article_43e84bfa-e585-1 1e9-98d9-13ba68c1... 1/3
Case 1:19-cv-02886-LTB Document1 Filed 10/09/19 USDC Colorado Page 15 of 74
10/9/2019 After yearlong fight, APCHA tenant evicted from Aspen Country Inn unit | News | aspendailynews.com

The sheriff's office and officials from APCHA conducted the eviction Wednesday morning with the help of hired movers who boxed up Tucker's
belongings and set them on the curb outside her unit.

“It's uncomfortable. It's not something anyone wants to see or wishes to see. | speak on behalf of APCHA and myself personally — no one wants to see
it come to this," APCHA Executive Director Mike Kosdrosky said.

APCHA pursued a compliance case against Tucker, a former anesthesiologist, last year after finding that she did not include her Social Security income
on her tenant-qualification paperwork. Had she done so, she would have exceeded the threshold to live in the low-income rental unit.

“APCHA's mission is to house Pitkin County workers and their families who meet all employment and financial eligibility requirements,” Kosdrosky said in
a press release announcing the eviction. “If an individual or household fails to follow the rules, it creates inequities in a system designed to be equitable

and fair for those who remain compliant. Use and occupancy of a deed-restricted unit by a household that does not qualify only deprives other qualifying
households of that opportunity.”

Meanwhile, APCHA's news release was deemed by some officials to be in poor taste.

“We think it's unfortunate for someone getting evicted, and | don't think their misfortune should tum into a press release or a headline,” Sheriff Joe
DiSalvo said, adding that he did not know APCHA would be making an announcement about the eviction until after the release went out to the public at
11:17 a.m., after the eviction was complete.

“it's disappointing and not very compassionate,” DiSalvo said.

He added that whatever the circumstances of Tucker's dispute with APCHA, “It's her right to fight, to go through the court system.”

Kosdrosky said he felt that sending out the press release was appropriate because Tucker's was a high-profile case that had received media attention in
the past.

“We wanted to present the facts,” Kosdrosky said. “We knew she would likely protest publicly and misrepresent the facts.”
He added that the APCHA board has directed him to “get in front of" stories that may reflect negatively on the housing authority.

Tucker did not appear at Wednesday's APCHA board meeting to speak during public comment, as she has before to discuss her case. However, some
APCHA board members agreed with DiSalvo that publicizing the eviction was inappropriate.

“tt sounded triumphant and | don't think we need to gloat about work such as that, mentioning individuals, other departments [that] were not consulted,”
said Rachel Richards, an Aspen City Council member who serves as an alternate on the APCHA board, during a discussion about the press release at
Wednesday's meeting.

DiSalvo, who also was at the meeting, added, “I do take it as a victory lap, that’s how | read it.”
Overseeing evictions is one of the mandated duties of the sheriff's office. “We do these, unfortunately, way too much,” DiSalvo said.

While it's rare — perhaps a twice-a-year occurrence — for an eviction case to progress to the point where law enforcement and hired movers come in to
remove a person’s belongings, notifying residents that they must either vacate or face that outcome is much more of a regular event, DiSalvo said.

https:/www.aspendailynews.com/news/after-yearlong-fight-apcha-tenant-evicted-from-aspen-country-inn/article_43e84bfa-e585-1 109-98d9-13ba68c1... 2/3
Case 1:19-cv-02886-LTB Document1 Filed 10/09/19 USDC Colorado Page 16 of 74
10/9/2019 After yearlong fight, APCHA tenant evicted from Aspen Country Inn unit | News | aspendailynews.com

APCHA notified Tucker on June 7 that a court had ruled that her eviction can proceed. The sheriff's office sent Tucker a final notice on Sept. 17.
“She had plenty of time,” Kosdrosky said. “It's not as if it was a surprise to her.”

APCHA also is entangled in another high-profile fight with a resident it has gone to court to evict. A court has ruled in APCHA's favor against Lee
Mulcahy, an artist APCHA says was not meeting the minimum work requirement to live in employee housing. Mulcahy has a final appeal pending, but
APCHA is seeking to have a receiver appointed who would enforce the judge’s decision, allowing the eviction to go forward.

Mulcahy, who has made common cause with Tucker, maintains that he will not comply with any forced eviction and would instead be taken to jail rather
than cooperate, should the day of his eviction come.

In Tucker’s case, APCHA has maintained that its ability to provide low-income housing at the Aspen Country Inn was jeopardized by her actions.

Aspen Country Inn is a Low-Income Housing Tax Credit property with specific tenant-eligibility criteria. If a tenant fails to report income or falsifies
documentation that would put that tenant over the maximum income allowed, then APCHA must terminate the lease as soon as possible to bring the

property back into compliance, according to the press release.
é

“Any non-compliance of a LIHTC property violates federal tax credit and Colorado Housing Finance Authority regulations and could lead to the
revocation of tax credits, potentially costing the city and taxpayers millions of dollars,” the release says.

Staff writer Alycin Bektesh contributed to this story.

Curtis Wackerle is the editor of Aspen Daily News. He can be reached at curtis@aspendailynews.com or on Twitter @Curtiswackerle.

Curtis Wackerle
Editor

https:/Avww.aspendailynews.com/news/after-yearlong-fight-apcha-tenant-evicted-from-aspen-country-inn/article_43e84bfa-e585-11e9-98d9-13ba68ct...

3/3
Case 1:19-cv-02886-LTB Document1 Filed 10/09/19 USDC Colorado Page 17 of 74

Aspen Country Inn

38996 Highway 82,
Aspen, CO 81611

40 long-term rental units with rental priority given to qualified (working in Pitkin County at the time of application
or has worked in Pitkin County full time (at least 1500 hours per year) for 4 years seme prior to retirement)

seniors 65 or older. in ; . — “NW OT
La = ea!

Maximum
Occupancy

e Studio: 2 people
* 1 bedroom: 2 people

¢ 2 bedroom: 4 people

Income Limits

« 1-person household:
$37,800

2-person household:
$43,200

e 3-person household: $48,600
e 4-person household: $53,950

 

 

Monthly Rental Rates
Case 1:19-cv-02886-LTB Document1 Filed 10/09/19 USDC Colorado Page 18 of 74
e Studio, 1 Bath: $806

e 1 bedroom, 1 Bath: $901
« 2 bedroom, 2 Bath: $1083

Security Deposit and Last Month Rent required before move-in; both equal to one month's rent. Utilities not
included.

Amenities

Transportation: On bus route. Free fares to Aspen, Buttermilk, Aspen Airport, and Snowmass Village.

Furnishings: Units are not furnished.

Parking: Available for one vehicle per unit.

Pets: No pets allowed.
Case 1:19-cv-02886-LTB Document1 Filed 10/09/19 USDC Colorado Page 19 of 74

 

www.ezTaxReturn.com
2018 Federal Filing Instructions
Taxpayer Name: Amanda Tucker-Meuse Taxpayer SSN: XXX-XX-XXXX
Username: atuckermd Password:
Customer email: atuckermd@yahoo.com
Mailing Address: 38966 Highway 82 City/State/Zip: Aspen, CO 81612

PRINT AND SAVE THIS TAX RETURN WITH YOUR IMPORTANT DOCUMENTS! YOUR TAX RETURN WILL BE AVAILABLE
FOR UNLIMITED DOWNLOADS THRU 08/30/2019. AFTER THAT, THERE WILL BE A CHARGE OF $9.95 TO ACCESS YOUR
RETURN.

INSTRUCTIONS
INCLUDED IN THIS PACKAGE IS YOUR COMPLETED FEDERAL TAX RETURN AND ALL SUPPORTING FORMS AND
SCHEDULES REQUIRED FOR FILING.

REFUND INSTRUCTIONS

TOTAL TAX: $0

PAYMENTS: $777

REFUND AMOUNT: $777

YOUR REFUND WILL BE MAILED TO YOU BY CHECK TO THE ADDRESS SHOWN ON YOUR TAX RETURN.
Case 1:19-cv-02886-LTB Document1 Filed 10/09/19 USDC Colorado Page 20 of 74

te naneegynner Sen

£104

ee eee eee

 

Department of the Treasury—internal Revenue Séruice
U.S. Individual Income Tax Return

 

ye ee

2018

 

OMB No. 1545-0074

 

 

Snecma ce og

—

IRS Use Only—Do not write or staple i in this space.

 

, Filing status: DRI sinc "Single

[-] Married filing jointly [_] Manied filing separately [_} Head of household [_] Qualifying widow(er)‘ 17

 

 

Your first name and initial Last name Your social security number i
AMANDA D TUCKER-MEUSE 008 - 66: 6709 i
«Your siandard deduction: , Cj Someone can claim you as a dependent | You were born before January 2, 1954 CI You are blind

 

If joint return, spouse's first name and initial

Last name

 

Spouse's social | security number!

3
a
i

 

i Spouse standard deduction: CO Someone can claim your spouse as a dependent
O Spouse itemizes on a separate retum or you were dual-status alien

[1 Spouse is blind’

CT Spouse was born before January 2, 1954

Xx} Fulbyear health care coverage
or exempt (see inst.)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   
  

Home address (number and street). If you have a P.O. box, see instructions. Apt. no. Presidential Election Campaign
38966 HIGHWAY 82 UNIT 217 | 22,nst) [7] You [[] Spouse
City, town or post office, state, and ZIP code. If you have a foreign address, attach Schedule 6. If more than four dependents,
ASPEN, CO 81612 see inst. and “here > []
; Dependents (see instructions): (2) Social security number (3) Relationship to you (4) if qualifies for (see inst): |
(1) First name Last name, Child tax credit Credit for other dependents
Si ’ n Under penalties of perjury, ! declare that | have examined this return and accompanying schedules and statements, and to tha best of my knowledge and belief; they are true,
H g correct, apd complete. Dectaration of Preparer (other than taxpayer) is based on all fics: of which Preparer has any knowledge. eee aoe,
ere ? Yofit signature Your occupation If the IRS sent you an an 1 Identity Protection’

‘
Joint return?,,

See instructions. JA

Le

 

Hal

711510

PIN, enter it

here (see inst) | | | | | | |

 

 

 

 

 

 

 

 

 

 

 

 

 

Keep a copy for 5 Spouse’s signature. Hf a joint return, both must sign. Spouse’s occupation ute IRS sent you an Identity Protection’
so PIN, enter it
your records. I here (see inst.) | | [ | |
Pai d '§ Preparer's name Preparer’s signature PTIN Firm’s EIN Check if:

, : '

< . : 3rd Party Designee ‘
Preparer 5 set-employes |
‘ ° . oy . employ:
Use Only: . Firm's name > Phone no.
/

| Firm’s address >

For Disclosure, Privacy Act, and’Paperwork Reduction Act Notice, see separate instructions.

CQA

Cat. No. 113208

eM Ro os Se tee

Fy
Form 1040 (2ote)

Teel eee ener arms re ed
Case 1:19-cv-02886-LTB Document1 Filed 10/09/19 USDC Colorado Page 21 of 74

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

“Form 1046 (2018) , a “Page 2°]
4 Wages, salaries, tips, etc. Attach Form(s) W-2,. ee i 7,698
‘2a Tax-exempt interest... . 2a b Taxable interest . . 2b

Attach Form(s) os
W-2. Also attach 18a Qualified dividends woe 3a b Ordinary dividends. . 3b
Form(s) W-2G and ga: IRAs, ‘| 4a b Taxabl nt 4b
1099-R if tax was pensions, an annuities . le amou - se
withheld. "Sa Social security benefits... 5a 16,302 __'b Taxableamount . |. 5b

6 Total income. Add lines 1 through 5. Add any amount from Schedule 1, tine 22 } 1. 6 7,698
7 Adjusted gross income. If you have no' adjustments t to income, enter the amount from line 6; otherwise,

(Standard, «Subtract Schedule, line 36, fromiine6 . sl. Soe ee ee eee 7,698
Deduction for~ gi ‘Standard deduction or itemized deductions (from Schedule 4 So 8 12,000
* Singl ied

fling separately, . Qualified business income deduction (see instructions). Oo 9
$12,000 10 Taxable income. Subtract lines 8 and 9 from line 7. If zero or less, enter -O- poe 10
* Married filing : i
jointly or Quabfying [11 a Tax (see inst.) ; "(check if any from: + [_] Form(s)e8i4 2 [_]Form4g72 3 Oo! 5
sac . b Add any amount from Schedule 2 and checkhere . . . ... &* Ola
» Head of 42 a Child tax credit/credit for other dependents | + b Add any amount from Schedule 3 and check here > C) 12
household,
$1 3000 13 Subtract line 12 from line 11.Ifzeroorless,enter-0- 2 2 2. 1. ww ww ee eee 8
sifyouchecked 14  Othertaxes.AttachSchedule4. 2. 2 2...) kk 14
any box under - : 7
Standard 15 Total tax. Addlines13and14 . . . . Bee 15
deduction,
see instructions, |1@ Federal income tax withheld from Forms W-2 and {099 . Mette ee ee ee | 16 17
. 7 \ - 3 : .
17 -Refundable credits: a EIC (see inst.) 519} b Sch. 8812 7 } @ Form 8863 } 241.
Add any amount from Schedule 5° bo 17 760
18 “Add lines 16 and 17. These are your total payments)... ww wl 13 777
Refund 19 ifline 18's more than line 15, subtract line 15 from line 18. This is the amount you overpaid . . | 19. 777
£
20a Amount of line 19 you \ want, refunded to you. if Form 8888 i isattached, checkhere . . . . » oO 20a ° 777

 

  

Direct deposit? Pb Routing number
See instructions. A

> Syne, Cichecking.. —Hsevings

 

 

 

 

 

 

P d= Account number : poe Be mn en |
21 Amount of line 19 you want applied to your 2019 estimatedtax . . > | 21 | ’
Amount YouOwe 22° Amount you owe. Subtract line 18 from line 15. For details on how to pay, see instructions _ elmo nena > _ 22
23. Estimated tax penalty (see instructions)... | : 23 | | . i {

 

fe Go to www.irs. .gov/Form1040 for. instructions ahd the latest information.

 

Form 1040 (2018) 7

nM Rent ee zs eee oo mm oles
Case 1:19-cv-02886-LTB Document1 Filed 10/09/19 USDC Colorado Page 22 of 74

8863 Education Credits
Form (American Opportunity and Lifetime Learning Credits)
Department of the Treasury » Attach to Form 1040.
internal Revenue Service (99) > Go to www.irs.gov/Form8863 for instructions and the latest information.

OMB No. 1545-0074

2018

Attachment

 

Sequence No. 50

 

Name(s) shown on return

AMANDA D TUCKER-MEUSE

 

Your social security number

008| 66 |6709

A Complete a separate Part Ill on page 2 for each student for whom you're claiming either credit before
you complete Parts | and Il.

CAUTION

 

GEESE Refundable American Opportunity Credit

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1. After completing Part Ill for each student, enter the total of all amounts from all Parts Ill, line 30 1 602 |
Enter: $180,000 if married filing jointly; $90,000 if single, head of L,
household, or qualifying widow(er) . . . . 2 90,000 a ,
3 Enter the amount from Form 1040, line 7. If you're filing Form 2555, 2555- Re
EZ, or 4563, or you’re excluding i income from Puerto Rico, see Pub. 970 “
forthe amounttoenter . . . . . . .. {8 7,698] |, 4
4 Subtract line 3 from line 2. If zero or - less, stop: you can't take any a
education credit . . .. 4 82,302
5 Enter: $20,000 if married filing jointly; $10,01 000 it single, head of household,
or qualifying widowfey) . . 2. 1 ee ee ee ee ee ke 18 10,000 t
6 Ifline 4 is: 7
¢ Equal to or more than line 5, enter 1.000 on line6 . . . a
* Less than line 5, divide line 4 by line 5. Enter the result as a decimal (rounded : to 6 1.000
at least three places) '
7 ~~ Multiply line 1 by line 6. Caution: If you were under age 24 at the end of the year and meet * .
the conditions described in the instructions, you can’t take the refundable American opportunity "|
credit; skip line 8, enter the amount from line 7 on line 9, and check thisbox . .. . » 7 602
8 Refundable American opportunity credit. Multiply line 7 by 40% (0.40). Enter the amount here and
on Form 1049, line 17c. Then go to line 9 below woe en 8 241
Nonrefundable Education Credits
9 Subtract line 8 from line 7. Enter here and on line 2 of the Credit Limit Worksheet (see instructions) 9 361
10 After completing Part Ill for each student, enter the total of all amounts from all Parts Ul, line 31. If
zero, skip lines 11 through 17, enter -0- on line 18, and go to line 19 10
11. Enter the smaller of line 10 or $10,000 11
12 Multiply line 11 by 20% (0.20) . 12
13 Enter: $134,000 if married filing jointly: $67, ‘000 if sna, head of oo
household, or qualifying widow(er) . . 13 a
14 Enter the amount from Form 1040, line 7. {f you're @ filing Form 2555, 2555-
EZ, or 4563, or you’re excluding income from Puerto Rico, see Pub. 970
forthe amounttoenter . . . . - . 14
15 Subtract line 14 from line 13. If zero or less, skip lines 16 and 17, enter 0-
online 18,andgotoline19 . . . 15
16 Enter: $20,000 if married filing jointly; $10, 000 if i single head of household,
or qualifying widow(er) . . . . . . . oe we we) [16
17 Hf line 15 is:
© Equal to or more than line 16, enter 1.000 on line 17 and go to line 18
* Less than line 16, divide line 15 by line 16. Enter the result as a decimal (rounded to at least three [|“_|
places) . - 17 0.000
18 Multiply line 12 by line 17. ‘Enter here and on ‘line 1 of the Credit Limit Worksheet (see instructions) > 18
19 Nonrefundable education credits. Enter the amount from line 7 of the Credit Limit Worksheet (see
instructions) here and on Schedule 3 (Form 1040), line 50 . 19
For Paperwork Reduction Act Notice, see your tax return instructions. Cat. No. 25379M Form 8863 (2018)

CQA
Case 1:19-cv-02886-LTB Document1 Filed 10/09/19 USDC Colorado Page 23 of 74

 

 

Form 8863 (2018) Page 2
Name(s) shown on return Your social security number
AMANDA D TUCKER-MEUSE 008| 66 |6709

 

IN

CAUTION

20

each student.

Complete Part Ill for each student for whom you’re claiming either the American
opportunity credit or lifetime learning credit. Use additional copies of page 2 as needed for

 

Student name (as shown on page 1 of your tax return)

AMANDA TUCKER-MEUSE

Student and Educational Institution Information. See instructions.

Student social security number (as shown on page 1 of
your tax return)

008 |

21

66 _| 6709

 

22

Educational institution information (see instructions)
a. Name of first educational institution

COLORADO MOUNTAIN COLLEGE

(1) Address. Number and street (or P.O. box). City, town or
post office, state, and ZIP code. If a foreign address, see
instructions.

255 SAGE WAY HIGHWAY 82
ASPEN, CO 81611

b. Name of second educational institution (if any)

(1) Address. Number and street (or P.O. box). City, town or
post office, state, and ZIP code. If a foreign address, see
instructions.

 

(2) Did the student receive Form 1098-T

from this institution for 20187 i Yes C1 No
Did the student receive Form 1098-T
from this institution for 2017 with box [KX] Yes
2 filled in and box 7 checked?

(3)
C1 No

(2) Did the student receive Form 1098-T O Yes (J No

from this institution for 20187?

Did the student receive Form 1098-T

from this institution for 2017 with box [] Yes
2 filled in and box 7 checked?

(3)
{1 No

 

(4) Enter the institution’s employer identification number (EIN)
if you’re claiming the American opportunity credit or if you
checked “Yes” in (2) or (3). You can get the EIN from Form

1098-T or from the institution.

 

(4) Enter the institution’s employer identification number
(EIN) if you're claiming the American opportunity credit or
if you checked “Yes” in (2) or (3). You can get the EIN

from Form 1098-T or from the institution.

 

 

 

 

tT4-2393 41 8 Te

23 Has the Hope Scholarship Credit or American opportunity Yes — Stop!
credit been claimed for this student for any 4 tax years Go to line 31 for this student. Xx! No — Go to line 24.
before 2018?

24 Was the student enrolled at least half-time for at least one
academic period that began or is treated as having begun in
2018 at an eligible educational institution in a program . 1 .
leading towards a postsecondary degree, certificate, or x] Yes — Go to line 25. L ne hee to line 31
other recognized postsecondary educational credential? ,
See instructions.

25 Did the student complete the first 4 years of postsecondary Yes — Stop!
education before 2018? See instructions. [-] Go to line 31 for this No — Go to line 26.

student.

26 Was the student convicted, before the end of 2018, of a Yes — Stop! _ .
felony for possession or distribution of a controlled [_] Go to line 31 for this x] through 30 for thie ctactent
substance? student. ,

yiN

 

You can't take the American opportunity credit and the lifetime leaming credit for the same student in the same year. If
you complete lines 27 through 30 for this student, don't complete line 31.

 

 

 

 

 

 

 

CAUTION
American Opportunity Credit

27 ~Adjusted qualified education expenses (see instructions). Don’t enter more than $4,000 . 27 602

28 Subtract $2,000 from line 27. If zero or less, enter -0-. 28

29 Multiply line 28 by 25% (0.25) 2. 2... ww ee kk 29

30 If line 28 is zero, enter the amount from line 27. Otherwise, add $2,000 to the amount on line 29 and
enter the result. Skip line 31. Include the total of all amounts from all Parts Hl, line 30, on Part |, line 1. 30 602
Lifetime Learning Credit

31 Adjusted qualified education expenses (see instructions). Include the total of all amounts from all Parts
Ill, line 31, on Part Il, line 10. 31

 

 

 

Form 8863 (201 8)
06/05 GaSEa1:1.9-G0- O288AMLTBsdaocRment 1 Filed 10/09/19 USDC Colorad@maRage 24 oF 74

 

 

100451678872-1 Page 1 of 5

¥7) Internal Revenue Service
United States Department of the Treasury

| This Product Contains Sensitive Taxpayer Data 4]

Wage and Income Transcript

Request Date: 06-05-2019

Response Date: 06-05-2019

Tracking Number: 100451678872

SSN Provided: XXX-XX-6709
Tax Period Requested: December, 2018

Form W-2 Wage and Tax Statement

Employer:

Employer Identification Number (EIN): XXXXxX4002
ASPE

PO BOX

Employee:

Employee's Social Security Number: XXX-XX-6709
AMAN TUCK MEUS

PO BOX

Submission Type:

Wages, Tips and Other Compensation:
Federal Income Tax Withheld:

Social Security Wages:

Social Security Tax Withheld:
Medicare Wages and Tips:

Medicare Tax Withheld:

Social Security Tips:

Allocated Tips:

Dependent Care Benefits:

Deferred Compensation:

Code “Q" Nontaxable Combat Pay:
Code "W" Employer Contributions to a Health Savings Account:

Code “Y" Deferrals under a section 409A nonqualified Deferred Compensation
plan:

Code "Z" Income under section 409A on a nonqualified Deferred Compensation
pian:

Code "R" Employer's Contribution to MSA:

Code "S" Employer's Contribution to Simple Account:

Code "T" Expenses Incurred for Qualified Adoptions:

Code "V" Income from exercise of non~-statutory stock options:

Code "AA" Designated Roth Contributions under a Section 401(k) Plan:
Code "BB" Designated Roth Contributions under a Section 403(b) Plan:
Code "DD" Cost of Employer-Sponsored Health Coverage:

Code "EE" Designated ROTH Contributions Under a Governmental Section 457 (b)
Plan:

Code "FF" Permitted benefits under a qualified small employer health

https://eup.eps. irs. gov/esrv/tds/requests/T dsProductAction.do?method=productDetails

Original document
$4,726.00
$0.00
$3,673.00
$293.00
$4,726.00
$68.00
$1,052.00
$0.00
$0.00
$0.00
$0.00
$0.00
$0.00

$0.00

$0.00
$0.00
$0.00
$0.00
$0.00
$0.00
$0.00
$0.00

$0.00

6/5/2019
06/05 205% 141,9-Sy-G288G,L Th ohOgR Ment 1 Filed 10/09/19 USDC Coloradg,adage 25 af @
100451678872-1 Page 2 of 5

reimbursement arrangement:

Code "GG" Income from Qualified Equity Grants Under Section 83(i): $0.00
Code "HH" Aggregate Deferrals Under Section 83(i) Elections as of the Close of $0.00
the Calendar Year:

Third Party Sick Pay Indicator: Unanswered
Retirement Plan Indicator: Unanswered
Statutory Employee: Not “Gmploves
W2 Submission Type: Original
W2 WHC SSN Validation Code: Correct SSN
Form W-2 Wage and Tax Statement

Employer:

Employer Identification Number (EIN): XXXxXX2890

ASPE

0235 H

Employee:

Employee's Sacial Security Number: XXX-XX-6709

AMAN TUCK MEUS

PO BOX

Submission Type: Original document
Wages, Tips and Other Compensation: $2,042.00
Federal Income Tax Withheld: $0.00
Social Security Wages: $0.00
Social Security Tax Withheld: $0.00
Medicare Wages and Tips: $2,220.00
Medicare Tax Withheld: $32.00
Social Security Tips: $0.00
Allocated Tips: $0.00
Dependent Care Benefits: $0.00
Deferred Compensation: $0.00
Code "Q" Nontaxable Combat Pay: $0.00
Code "W" Employer Contributions to a Health Savings Account: $0.00
Code "Y" Deferrals under a section 409A nonqualified Deferred Compensation $0.00
plan:

Code "Z" Income under section 409A on a nonqualified Deferred Compensation $0.00
pian:

Code "R" Employer's Contribution to MSA: $0.00
Code "S" Employer's Contribution to Simple Account: $0.00
Code "T" Expenses Incurred for Qualified Adoptions: $0.00
Code "V" Income from exercise of non-statutory stock options: $0.00
Code “AA" Designated Roth Contributions under a Section 401(k) Plan: $0.00
Code "BB" Designated Roth Contributions under a Section 403{b) Plan: $0.00
Code “DD" Cost of Employer-Sponsored Health Coverage: $0.00
Code “EE" Designated ROTH Contributions Under a Governmental Section 457({b) $0.00
Plan:

Code "FF" Permitted benefits under a qualified small employer health $0.00
reimbursement arrangement:

Code "GG" Income from Qualified Equity Grants Under Section 83(i): $0.00
Code "HH" Aggregate Deferrals Under Section 83{i) Elections as of the Close of $0.00
the Calendar Year:

Third Party Sick Pay Indicator: Unanswered

https://eup.eps.irs.gov/esrv/tds/requests/T dsProductAction.do?method=productDetails 6/5/2019
06/05¢260a1:'12:G00288hn LBs deogwgent 1 Filed 10/09/19

100451678872-1

Retirement Plan Indicator:

Statutory Employee:

W2 Submission Type:
W2 WHC SSN Validation Code:

Form W-2 Wage and Tax Statement

Employer:
Employer Identification Number (EIN): XXXXX6325

SKYW

444s

Enployee:
Employee's Social Security Number: XXX-XX-6709
AMAN TUCK MEUS

PO BOX

Submission Type:

Wages, Tips and Other Compensation:
Federal Income Tax Withheld:

Social Security Wages:

Social Security Tax Withheld:
Medicare Wages and Tips:

Medicare Tax Withheld:

Social Security Tips:

Allocated Tips:

Dependent Care Benefits:

Deferred Compensation:

Code
Code
Code

plan:

Code

plan:

Code
Code
Code
Code
Code
Code
Code
Code

Plan:

Code

non
aye
wyu

A

upe
"ge
wpe
myn
waa
upBt
“pp
OREM

NER Ww

Nontaxable Combat Pay:
Employer Contributions to a Health Savings Account:
Deferrals under a section 409A nonqualified Deferred Compensation

Income under section 409A on a nonqualified Deferred Compensation

Employer's Contribution to MSA:

Employer's Contribution to Simple Account:

Expenses Incurred for Qualified Adoptions:

Income from exercise of non-statutory stock options:

Designated Roth Contributions under a Section 401(k) Plan:
Designated Roth Contributions under a Section 403(b) Plan:

Cost of Employer-Sponsored Health Coverage:

Designated ROTH Contributions Under a Governmental Section 457 (b)

Permitted benefits under a qualified small employer health

reimbursement arrangement:

Code "GG" Income from Qualified Equity Grants Under Section 83(i):

Code "HH" Aggregate Deferrals Under Section 83(i) Elections as of the Close of
the Calendar Year:

Third Party Sick Pay Indicator:

Retirement Plan Indicator:

Statutory Employee:

W2 Submission Type:

https://eup.eps. irs. gov/esrv/tds/requests/TdsProductAction.do?method=productDetails

USDC Colorad@,Rage 26 ef 74

Page 3 of 5

Yes - retirement

plan

Not Statutory
Employee

Original
Correct SSN

Original document

$930.00
$16.00
$930.00
$57.00
$930.00
$13.00
$0.00
$0.00
$0.00
$0.00
$0.00
$0.00
$0.00

$0.00

$0.00
$0.00
$0.00
$0.00
$0.00
$0.00
$0.00
$0.00

$0.00

$0.00
$0.00

Unanswered
Unanswered

Not Statutory
Employee

Original

6/5/2019
06/05¢26E91:12-400288in Te5daoqugent 1 Filed 10/09/19 USDC Coloradq@aRage 27 6F 76
100451678872-1 Page 4 of 5

W2 WHC SSN Validation Code: Correct SSN

Form SSA-1099 Benefits Statement

Payer:
Payer's Federal Identification Number (FIN): XXXXxX4813
SOCI

Payee:
Payee's Identification Number: XXX-XX-6709
AMAN TUCK MEUS

PO BOX

Submission Type: Original document
Account Number (Optional): N/A
Pensions and Annuities (Total Benefits Paid): $16,302.00
Tax Withheld: 0.00
Repayments: $1,254.00
Workman's Compensation Offset: 0.00
TY 2017 Payments: 0.00
TY 2016 Payments: 0.00
TY 2015 Payments: 0.00
TY 2014 Payments: 0.00
Trust Fund Indicator: Retirement
SSA/RRB Payments: Either RRB or SSA payments
Form 1098-T

Payer:

Payer's Federal Identification Number (FIN): XXXXX7768

COLO

802 GR

Recipient:

Recipient's Identification Number: XXX-XX-6709

AMAN TUCK

PO BOX

Submission Type: Original document
Account Number (Optional): XXx5400
Qualified Tuition and Related Expense: $382.00
Scholarships or Grants: $0.00
Half Time Student Indicator: Grtr than or Eq to Half Time Student
Graduate Student Indicator: Not a Graduate Student
Academic Period Code: Academic Period Box Not Checked

Method of Reporting Indicator: Change in Reporting Method from the Previous

year
TIN Checkbox: box marked
Adjustments Made for Prior Year: $0.00
Adjustments to Scholarships or Grants for a Prior $0.00
Year:
Reimbursements/Refunds from an Insurance Contract: $0.00

 

 

https://eup.eps. irs. gov/esrv/tds/requests/TdsProductAction.do?method=productDetails 6/5/2019
06/05¢26e91:19-G00263hm_ Te5dgogaeHent 1 Filed 10/09/19 USDC Colorad@,Ragg 28 ef 74
100451678872-1 Page 5 of 5

| This Product Contains Sensitive Taxpayer Data |

https://eup.eps.irs.gov/esrv/tds/requests/T dsProductAction.do?m ethod=productDetails 6/5/2019
Case 1:19-cv-02886-LTB Document1 Filed 10/09/19 USDC Colorado Page 29 of 74
10/9/2019 26 U.S. Code § 42 - Low-income housing credit | U.S. Code | US Law | LII / Legal Information Institute

Subclause (II) shall not apply to the extent more stringent

(ii) Eviction, etc. of existing low-income tenants not
permitted The termination of an extended use period under
clause (i) shall not be construed to permit before the close of the
3-year period following such termination—

 

(TI) the eviction or the termination of tenancy (other than for

(IT) any increase in the gross rent with respect to such unit
not otherwise permitted under this section.

(F) Qualified contract For purposes of subparagraph (E), the term

 

(i) the sum of—

(I) the outstanding indebtedness secured by, or with respect
to, the building,

(II) the adjusted investor equity in the building, plus

necessary or appropriate to carry out this paragraph, including
regulations to prevent the manipulation of the amount
determined under the preceding sentence.

(G) Adjusted investor equity

(i) In general For purposes of subparagraph (E), the term

 

https:/Avww.law.comell.edu/uscode/text/26/42 34/56
10/9/2019

¥

Case 1:19-cv-02886-LTB Document1 Filed 10/09/19 USDC Colorado Page 30 of 74

26 U.S. Code § 42 - Low-income housing credit | U.S. Code | US Law | LII / Legal Information Institute

(i) DEFINITIONS AND SPECIAL RULES For purposes of this section—

(1) ComMPLIANCE PERIOD

(2) DETERMINATION OF WHETHER BUILDING IS FEDERALLY
SUBSIDIZED

_(A) In general
Except as otherwise provided in this paragraph, for purposes of

with respect to such building or the operation thereof.

(B) Election to reduce eligible basis by proceeds of
obligations

A tax-exempt obligation shall not be taken into account under
subparagraph (A) if the taxpayer elects to exclude from the eligible
basis of the building for purposes of subsection (d) the proceeds of
such obligation.

 

(C) Special rule for subsidized construction financing
Subparagraph (A) shall not apply to any tax-exempt obligation used
to provide construction financing for any building if—

(i) such obligation (when issued) identified the building for which
the proceeds of such obligation would be used, and

(ii) such obligation is redeemed before such building is placed in
service.

(3) Low-INCOME UNIT

building if—

(i) such unit is rent-restricted (as defined in subsection (g)(2)),
and

https:/Avww.law.cornell.edu/uscode/text/26/42 38/56
Case 1:19-cv-02886-LTB Document1 Filed 10/09/19 USDC Colorado Page 31 of 74
10/9/2019 26 U.S. Code § 42 - Low-income housing credit | U.S. Code | US Law | LII / Legal Information Institute

No credit shall be allowed by reason of this section with respect to

 

housing commitment is in effect as of the end of such taxable year.

 

(B) Extended low-income housing commitment For purposes of
this paragraph, the term “extended low-income housing

 

 

applicable to the building under subsection (g) (whether
prospective, present, or former occupants of the building) the ’ +

of the building to which such agreement applies unless all of the
building to which such agreement applies is disposed of to such

Housing Act of 1937 because of the status of the prospective
tenant as such a holder,

 

(C) Allocation of credit may not exceed amount necessary to
support commitment

(i) In general
The housing credit dollar amount allocated to any building may

https:/Avww.law.cornell.edu/uscode/text/26/42 32/56
Case 1:19-cv-02886-LTB Document1 Filed 10/09/19 USDC Colorado Page 32 of 74

MEMORANDUM

TO: APCHA Board of Directors
FROM: Don Taylor, Director of Finance
THRU: Barry Crook, Assistant City Manager

Mike Kosdrosky, Director of APCHA
DATE OF MEMO: July 29, 2016
MEETING DATE: August 3, 2016
RE:

Assignment of Partnership Interest in Aspen Country Inn I,
LP

 

REQUEST OF BOARD: This is a request for the APCHA board to consider and approve the
sale of the ACI asset from the existing partnership to a new partnership entity, ACI Affordable
1 LLLP. This new partnership, concurrent with the transfer of the asset, will consist of the
City as the Managing General Partner, APCHA as a Special Limited Partner and a Limited
Partner, the Tax Credit Investor. Although the City will have control, both the City and
APCHA will have minor ownership interests as the Limited Partner will own 99.99% of the

new partnership for tax purposes. The sale and transfer of the asset is scheduled to occur in
Sept, as is the commencement of the renovations.

This is for the APCHA Board to consider the sale of the ACI asset from the existing
partnership to a new partnership entity, ACI Affordable 1 LLLP. THE City will have an
initial 49% interest in the new partnership and APCHA will have a 1% interest. The purpose
of this relates to the refinancing of the Aspen Country Inn mortgage note, the infusion of
capital by the City and the issuance of tax credits for the purpose of refurbishing of the
project. This is the first of two steps to complete this financing, the second step scheduled to
take place in September of this year. At that time a 99% interest will be transferred to a

Boston Capital entity. The city and APCHA would retain a small interest and the City will be
the managing General Partner.

PREVIOUS BOARD ACTION: The City deeded the old mote! and land to the original
Partnership in 1999 and took back a promissory note and deed of trust as part of the overall
financing plan for this project. Boston Capital was a limited partner in the partnership and
received federal income tax credits for the capital that they put into the partnership. A second

2.

Page 1 of 3 eee
Case 1:19-cv-02886-LTB Document1 Filed 10/09/19 USDC Colorado Page 33 of 74

building containing 20 additional units was added to the property. In December 2014,
APCHA bought out Boston capital and assigned a 1% interest to the City.

BACKGROUND: Aspen Country Inn is a 40 unit, senior preference affordable housing
property located adjacent to the Maroon Creek golf course. APCHA entered into a
Partnership Agreement as part of a financing arrangement to build the Aspen Country Inn
housing project back in 1999. Tax credits were issued that helped finance the project. The
City was an active partner in making this happen and provided the land and took back a note
and deed of trust. The value of the tax credits has all been realized by Boston Capital in the
15-year amortization period under IRS regulation and APCHA exercised its option to purchase
the property as provided for in the partnership agreement.

DISCUSSION: When the Aspen Country Inn Limited partnership was set up, 99% of the

interest in that entity was assigned to private equity partners, Boston Capital Corporate Tax
Credit Fund XT and BCCC, Inc. This was in exchange for equity invested into the project for

15 years which was satisfied this year,

The City started out on a plan to refinance the mortgage on this project but then expanded the
scope of the project to re-syndicate and receive tax credit proceeds again for the purpose of
refurbishing the property. Based on current valuations of the project work, the partnership
will receive tax credit proceeds in the approximate amount of $5.6 million. There are,
however substantial costs associated with putting the tax credit deal together. The costs of the
credit financing are high relative to the amount received as this project is about as small as you
can possible go in this type of financing structure. When Truscott If is considered for re-
syndication next year it will pencil out better as it is nearly twice the size.

The City will take the GP position in the acquiring partnership and will provide a subordinate

purchase money mortgage/second note in an amount equal to its current second mortgage on

requesting that APCHA maintain a Small interest in the new acquiring partnership so that the

property will be eligible for exemption from property taxes as provided for under Colorado
Statute.

FINANCIAL/BUDGET IMPACTS: The financial impact to the City would be an
approximate net $925,000 investment. The City will also need to provide construction
financing in the amount of $2,582,197 most of which will be paid back as developer fee at the

closing of the permanent financing leaving the net $925,000 investment. There is no financial
impact to APCHA

Serr nn te aay pt tp OT a nena,

rn
Page 2 of 3

er
Case 1:19-cv-02886-LTB Document1 Filed 10/09/19 USDC Colorado Page 34 of 74

RECOMMENDED ACTION: Staff recommends approval of this Resolution

PROPOSED MOTION: Move to approve Resolution approval of Agreement of Limited
Partnership and Purchase and Sale Agreement

ATTACHMENTS:

ACI Affordable 1 LLLP; Agreement of Limited Partnership
Purchase and Sale agreement.

 

Page 3 of 3
. w..-Case 1:19-cv-02886-LTB Document 1 Filed 10/09/19 USDC Colorado Page 35 of 74
(

ACI AFFORDABLE I LLLP
AGREEMENT OF LIMITED PARTNERSHIP

THIS AGREEMENT OF LIMITED PARTNERSHIP is entered into effective the
30th day of June, 2016, by and between City of Aspen, Colorado, a municipal corporation of the
State of Colorado (the “General Partner”), and Aspen Pitkin County Housing Authority, a
Colorado body corporate and politic (the “Limited Partner’). The Limited Partner and the
General Partner are sometimes referred to individually as a “Partner” and collectively they are

sometimes referred to as the “Partners.” In consideration of the mutual promises set forth below,
the parties agree as follows:

ARTICLE |
FORMATION OF THE LIMITED PARTNERSHIP

1.1 Formation. The General Partners have caused a Certificate of Limited Partnership
and a Statement of Registration for ACI Affordable 1 LLLP (the “Partnership”) to be filed with
the Colorado Secretary of State. Subject to section 1.5, the parties hereby agree to operate the
Partnership under the name ACI Affordable 1 LLLP upon the terms and conditions provided in
this Agreement, subject to the provisions of the Colorado Unifonn Limited Partnership Act of
1981, as amended (the Act”). If there is a conflict between the provisions of this Agreement
and the Act, the provisions of this Agreement shall control except that if the conflict is with
respect to a provision that would cause the Partnership to be taxed as an association for federal

income tax purposes, then the provisions of the Act shall control. The parties intend that the
Partnership shall be taxed as a partnership.

1.2 Compliance With Laws. The General Partner, acting directly or through an
attorney-in-fact shall execute such documents (including amendments to the Combined
Certificate and Statement of Registration described above) and take such further action as shall
be appropriate or helpful to comply with the requirements of law for the formation and operation
of a limited liability limited partnership in Colorado, the counties therein, and all other states and
counties where the Partnership elects to carry on its business. The General Partner shall not be
required to deliver to the Limited Partner copies of the Partnership's Certificate of Limited
Partnership and Statement of Registration or any amendments thereto.

1.3. Business. The business of the Partnership shall be: (a) to acquire, develop,
construct, own, operate, manage and maintain an affordable housing development located in
Aspen, Colorado, to be known as Aspen Country Inn (the “Project”) in order to provide safe,
decent and affordable housing for low-income persons and families; (b) to obtain financing and
refinancing to accomplish the foregoing purposes; and (c) to do any and all other things
necessary, desirable or incidental to the foregoing purposes. The Partnership may sell or
otherwise dispose of all or substantially all of its assets as provided in this Agreement, and any
such sale or disposition shall be considered to be within the scope of the Partnership’s business.

Ae
Case 1:19-cv-02886-LTB Document1 Filed 10/09/19 USDC Colorado Page 36 of 74

1.4 Principal Office; Agent. (a) The principal office of the Partnership shall be at 130

Galena Street, Aspen, Colorado 81611, or such other place in Colorado as the General Partner
may select from time to time.

(b) The Partnership’s agent for service of process, and its address, shall be
City of Aspen, Colorado, 130 Galena Street, Aspen, Colorado 81611, or such other person or
address as the General Partner may sclect from time to time.

1.5 Term. The Partnership shall commence on the date that the certificate of limited
partnership is filed in the office of the Secretary of State of the State of Colorado and shall
continue until terminated as provided in Article 11.

ARTICLE II
DEFINITIONS

2.3 Affiliate. An “Affiliate” of a Partner is a person or entity that controls, is
controlled by or is under common control with such Partner. A person or entity that has a 20

percent or more interest, directly or indirectly, in another person or entity shall be conclusively
deemed to be a controlling person. ,

2.2 Code. The Internal Revenue Code of 1986, as amended from time to time. Any
reference herein to a specific section or sections of the Code shall be deemed to include a
reference to any corresponding provision of future law.

2.3. Sharing Ratio. The “Sharing Ratio” of each Partner shall mean the percentage
interest as follows: Limited Partner — 90.01 percent; General Partner — 9.99 percent. The
Sharing Ratios of the Partners shall be adjusted from time to time as provided in section 10.1.

2.4 Treasury Regulations. Regulations issued by the Department of Treasury under
the Code. Any reference herein to a specific section or sections of the Treasury Regulations

shall be deemed to include a reference to any corresponding provision of future regulations under
the Code.

ARTICLE Ill
CAPITAL CONTRIBUTIONS

3.1 Initial Capital Contributions. Upon execution of this Agreement, the General
Partner and the Limited Partner shall each contribute $100.00 to the capital of the Partnership.

3.2 Additional Capital Contributions. Additional contributions to the Partnership
shall be made only upon the consent of all Partners.

3.3 Interest on Capital Contributions. No Partner shall be entitled to interest on its
capital contributions.
Case. 1:19-cv-02886-LTB Document1 Filed 10/09/19 USDC Colorado Page 37 of 74

3.4 Right to Enforce. No person other than a Partner shall have the right to enforce

any obligation of a Partner to contribute capital or lend funds hereunder and specifically no
lender or other third party shall have any such rights.

ARTICLE IV
ACQUISITION AND FINANCING OF THE PROJECT

4.1 Acquisition of the Project. The General Partner is authorized to execute any and

all agreements, assignments or other documents or instruments considered necessary or desirable
in connection with the acquisition of the property for the Project.

4.2 Financing. The Partnership is authorized to obtain such financing as the General
Partner considers appropriate on behalf of the Partnership in connection with the acquisition,
rehabilitation and operation of the Project, including without limitation construction loans,
permanent financing, and bridge financing. In connection with any and all financing
transactions, the General Partner is authorized to execute and deliver any and all loan

agreements, deeds of trust, financing statements, pledges or other documents and instruments
necessary or desirable in connection with such financing,

ARTICLE V
DISTRIBUTIONS

5.1 Distributable Cash. The General Partner shall from time to time determine the
amount of cash available for distribution to the Partners, taking into account the need for reserves
to cover operating deficits, capital improvements and anticipated liabilities.

5.2 Cash Distributions. All cash available for distribution to the Partners shall be
allocated in accordance with Sharing Ratios.

ARTICLE V1
ALLOCATION OF PROFIT AND LOSS

6.1 Determination of Profit and Loss. This Article provides for the allocation among
the Partners of the profits and losses of the Partnership for purposes of crediting and debiting the
capital accounts of the Partners. All items of profit or loss shall be determined on an annual
basis, and for such other periods as may be determined appropriate by the General Partner.

6.2 Allocation of Profit and Loss. All items of profit and loss shall be allocated in
accordance with Sharing Ratios.

ARTICLE Vil
ALLOCATION OF TAXABLE INCOME AND TAX LOSSES

7.1 In General. (a) Except as provided in sections 7.1(b) and 7.2, each item of
income, gain, loss and deduction of the Partnership for federal income tax purposes shall be

allocated among the Partners in the same manner as such item is allocated for book purposes
under Article VI.
~- Case 1:19-cv-02886-LTB Document1 Filed 10/09/19 USDC Colorado Page 38 of 74

(b) To the extent of any recapture income (as defined below) resulting from
the sale or other taxable disposition of a Partnership asset, the amount of any gain from such

disposition allocated to (or recognized by) a Partner for federal income tax purposes pursuant to
sections 7.1(a) or 7.2 shall be deemed to consist of recapture income to the extent such Partner
has been allocated or has claimed any deduction directly or indirectly giving rise to the treatment
of such gain as recapture income. For this purpose “recapture income” shall mean any gain
recognized by the Partnership (but computed without regard to any adjustment required by
sections 734 and 743 of the Code) upon the disposition of any property or asset of the
Partnership that does not constitute capital gain for federal income tax purposes because such

gain represents the recapture of deductions previously taken with respect to such property or
assets.

7.2 Allocation of Section 704(c) Items. The Partners recognize that with respect to
property contributed to the Partnership by a partner and with respect to property revalued in
accordance with Treasury Regulation § 1.704-1(b)(2)(iv)(f) (referred to as “Adjusted
Properties”), there will be a difference between the agreed values or Carrying Values, as the case
may be, of such property at the time of contribution or revaluation, as the case may be, and the
adjusted tax basis of such property at that time. All items of tax depreciation, cost recovery,
amortization and gain or loss with respect to such contributed properties and Adjusted Properties
shall be allocated among the Partners to take into account the book-tax disparities with respect to
such properties in accordance with the provisions of sections 704(b) and 704(c) of the Code and
the Treasury Regulations under those sections. Any gain or loss attributable to a contributed
property or an Adjusted Property (exclusive of gain or loss allocated to eliminate such book-tax

disparities) shall be allocated in the same manner as such gain or loss would be allocated for
book purposes under Article V1.

73 Integration With Section 754 Election. All items of income, gain, loss, deduction,
credit and basis allocations recognized by the Partnership for federal income tax purposes and
allocated to the partners in accordance with the provisions hereof shall be determined without
regard to any election under section 754 of the Code that may be made by the Partnership;
provided, however, such allocations, once made, shall be adjusted as necessary or appropriate to
take into account the adjustments permitted by sections 734 and 743 of the Code.

7.4 Allocation of Tax Credits. All low income housing tax credits with respect to any
building owned by the Partnership shall be allocated in the same fashion as the depreciation
deductions with respect to the building are allocated. All other tax credits, including the
investment tax credit, with respect to the Partnership’s property or operations shall be allocated
in the manner required by the Code or the Regulations to obtain the maximum aggregate benefit

from the credit, or otherwise in the same manner as the expenditures or other deductions giving
rise to the credit are allocated under this Agreement.

ARTICLE VII
MANAGEMENT POWERS

8.1 Limited Liability. The liability of the Limited Partner shall be limited as set forth
in the Act. Except as permitted by Colorado law and section 8.3, the Limited Partner shall take
Case 1:19-cv-02886-LTB Document1 Filed 10/09/19 USDC Colorado Page 39 of 74

no part in the control, management, direction or operation of the affairs of the Partnership and
shall have no power to bind the Partnership. The General Partner may from time to time seek
suggestions and expressions of opinion from the Limited Partner on major policy decisions, but
need not act on such advice, and at all times the sole control and management of the Partnership
shall rest with the General Partner, subject to the provisions of this Article VIII.

8.2 Management Authority. (a) Except as otherwise provided in this Article VIII, the
General Partner is hereby expressly authorized on behalf of the Partnership to make all decisions
with respect to the Partnership’s business and to take all actions to carry out such decisions.
Without limiting the generality of the foregoing, the General Partner is authorized to make all
decisions and to take all actions with respect to the operation, management, and maintenance of

all or any part of the Project and the disposition of property in the ordinary course of business,
subject to any required consent under section 8.3.

(b) After execution of this Agreement, all documents executed on behalf of
the Partnership must be signed by the General Partner, including (i) all deeds, assignments,
leases, subleases, management and maintenance contracts; (ii) all checks, drafts and other orders
for the payment of Partnership funds; (iii) all promissory notes, mortgages, deeds of trust,
security agreements, financing statements and other similar documents; and (iv) all other

instruments of any kind or nature relating to the affairs of the Partnership whether like or unlike
the foregoing.

(c) The General Partner may cause the Partnership to enter into any
transactions or agreements with Partners (including the General Partner) or its Affiliates (in

addition to the agreements described in section 8.4) for goods and services without the prior
approval of all Partners.

8.3 Approval of Other Partners. Without the prior written approval of the Limited

Partner, the General Partner shall not cause the Partnership to acquire any assets or conduct any
activity other than as described in Section 1.3.

8.4 Management, Development and License Agreements. The General Partner is
authorized on behalf of the Partnership to enter into such management agreements, development
agreements, franchise agreements and other agreements appropriate or helpful to carry out the

business of the Partnership, including without limitation, agreements with Affiliates of the
Partnership.

8.5 Time Devoted to Business. The General Partner shall devote such time to the

business of the Partnership as is reasonably necessary for the efficient carrying on of the
Partnership’s business.

8.6 Information Relating to Partnership. Upon request, the General Partner shall
supply to any Partner any information reasonably requested regarding the Partnership or its
activities, provided that obtaining the information is not unduly burdensome to the General
Partner. During ordinary business hours, and at the reasonable convenience of the General
Partner, any Partner or its authorized representative shall have access to all books, records and
~-Case. 1:49-cv-02886-LTB Document 1 Filed 10/09/19 USDC Colorado Page 40 of 74

materials regarding the Partnership and its activities, and the General Partner shall make all

reasonable attempts to provide access to books, records and materials not otherwise in the
General Partner’s possession.

8.7. Exculpation. In carrying out their duties hereunder the Partners shall not be liable
to the Partnership nor to any Partner for their good faith actions, or failure to act, nor for any
errors of judgment, nor for any act or omission believed in good faith to be within the scope of
authority conferred by this Agreement, but only for willful misconduct or gross negligence in the
performance of their obligations under this Agreement. The Partnership shall indemnify and
hold harmless each of the Partners and their officers, directors, partners, agents, employees and
Affiliates as to third parties against and from any personal loss, liability or damage incurred as a
result of any act or omission of any Partner believed in good faith to be within the scope of
authority conferred by this Agreement, except for willful misconduct or gross negligence, but not
in excess of the value of the assets of the Partnership as of the date the General Partner learns of
such act or omission resulting in the personal loss, liability or damage to a third party (the “Date
of Notice”). In all cases, indemnification shall be provided only out of and to the extent of the
assets of the Partnership as of the Date of Notice, and no individual Partner shall have any
personal liability whatsoever on account thereof. In no event shall the Partnership be liable to a
third party under this section 8.7 for the amount of any additional contributions made to the
Partnership after the Date of Notice or for the amount of any increase in value of any Partnership
assets after the Date of Notice. Notwithstanding the foregoing, the Partnership’s indemnification
of the Partners and their officers, directors, agents and employees as to a third party shall be only

with respect to such loss, liability or damage that is not otherwise compensated for by insurance
carried for the benefit of the Partnership. ,

8.8 Insurance. The General Partner shall maintain in force at all times for the
_ protection of the Partnership and all Partners to the extent of their insurable interests such
- insurance as it believes is warranted for the operations being conducted.

8.9 Other Activities. Each Partner shall at all times be free to engage and possess an
interest in any business or venture for its own account, including without limitation the formation

of partnerships, joint ventures and corporations, which business or venture may directly or
indirectly compete with the business of the Partnership.

8.10 Reliance by Third Parties. No third party dealing with the Partnership shall be
required to ascertain whether the General Partner is acting in accordance with the provisions of
this Agreement. Such third parties may rely on documents executed by the General Partner as

binding the Partnership. The foregoing provisions of this section 8.10 shall not apply to third
parties who are Affiliates of a Partner.

8.11 Tax Matters Partner. Pursuant to section 6231(a) of the Code, the General Partner
is hereby designated as the tax matters partner for the Partnership. The General Partner is
expressly authorized to perform, on behalf of the Partnership or any Partner, any act that may be
necessary to make this designation effective under any regulation, ruling, procedure or
instruction that may be issued by the Internal Revenue Service.
Case 1:19-cv-02886-LTB Document1 Filed 10/09/19 USDC Colorado Page 41 of 74

8.12 Duties of General Partner. (a) The General Partner shall carry out its duties as
General Partner hereunder in a diligent and workmanlike manner, in accordance with sound
business practices and consistent with the fiduciary duties partners owe to each other, and shall

use its best efforts to employ and engage qualified personnel in furthering the purposes of the
Partnership.

(b) The General Partner may delegate any or all of its duties under this section
8.12.

8.13 Fees and Reimbursements. (a) No Partner shall be entitled to any management
fee or salary for managing the operations of the Partnership.

(b) | The General Partner shall be reimbursed by the Partnership for all
reasonable out-of-pocket costs incurred by it in the organization and management of the
Partnership, including fees and costs for legal, accounting and administrative services.

ARTICLE 1X
ACCOUNTING AND REPORTING

9.1 Books. The General Partner shall maintain complete and accurate books of
account of the Partnership’s affairs at the principal office of the Partnership. The Partnership’s

books shall be kept on the accrual basis of accounting. The Partnership’s accounting period shall
be the calendar year ending December 31.

9.2 Capital Accounts. (a) The General Partner shall maintain a separate capital
account for each Partner and such other Partner accounts as may be necessary or desirable to

comply with the requirements of applicable laws and regulations, including the Treasury
Regulation issued under Section 704 of the Code.

9.3. Transfers During Year. In order to avoid an interim closing of the Partnership’s
books, the share of profits and losses under Article VI of a Partner who transfers part or all of its
. interest in the Partnership during the Partnership’s accounting year may be determined by taking
its pro rata share of the amount of such profits and losses for the year and the balance of the
profits and losses attributable to the Partnership interest transferred shall be allocated to the
transferee of such interest. The proration shall be made by the General Partner after consultation
with the accountants for the Partnership and may be based on the portion of the Partnership’s
accounting year which has elapsed prior to the transfer or may be determined under any other
reasonable method; provided, however, that any income or loss arising from the sale of property

other than in the ordinary course of business shall be allocated to the owner of the Partnership
interest at the time such income or loss was realized.

9.4 Reports. The General Partner shall deliver to each Partner annual statements on
the Partnership’s operations at the end of each fiscal year. The books of account shall be closed
promptly after the end of each fiscal year. As soon as practicable thereafter, the General Partner
shall make a written report to each Partner which shall include a statement of receipts,
expenditures, profits and losses, and such additional statements with respect to the status of the
Partnership’s assets and the distribution of Partnership funds as are necessary to advise all

7
Case 1:19-cv-02886-LTB. -_Document 1- -Filed-10/09/19 -USDC Colorade—-Page 42 of 74... .-...

Partners properly about their investment in the Partnership. Prior to March 1st of each year each

Partner shall also be provided with sufficient information as is necessary to allow it to file its
own income tax retum for the preceding year.

9.5 Section 754 Election. If requested by a Partner the Partnership shall make the
election provided for under section 754 of the Code. Any costs attributable to making such
election shall be borne solely by the requesting Partner.

ARTICLE X
TRANSFER OF PARTNER’S INTEREST

10.1. General Partner. Notwithstanding anything to the contrary contained herein,
without the prior written approval of all of the Partners, no additional general or limited partner

shall be admitted to the Partnership and the General Partner shall not substitute a successor
General Partner in its stead.

ARTICLE XI]
TERM; WITHDRAWAL, DISSOLUTION OR
BANKRUPTCY OF A PARTNER

11.1 Events of Dissolution. (a) The Partnership shall continue until December 31,
2035, unless sooner dissolved by (i) determination of the General Partner to dissolve the
Partnership, or (11) by the withdrawal, dissolution, bankruptcy or termination of a General Partner
(unless the Partnership is continued under section 11.1(b) below) or (iii) any other event causing
dissolution of a limited partnership under the Act. For purposes of this Agreement: a Partner
shall be considered bankrupt if an order for relief under Chapter 7 of the Bankruptcy Reform Act
of 1978 has been entered against him; and a General Partner that is a partnership shall be

considered dissolved only if the General Partner commences winding up and termination of its
business after an event of dissolution.

(b) Upon the withdrawal, dissolution, bankruptcy, or termination of the
General Partner, the Partnership shall be dissolved unless within 90 days after the occurrence of
such event all of the remaining Partners agree in writing to continue the business of the
Partnership and to the appointment of one or more additional General Partners if necessary or

desired, under an agreement containing the terms and conditions set forth in this Agreement,
with such amendments as may then be adopted.

11.2 Limited Partners. Except as expressly provided otherwise in this Agreement, a
Limited Partner shall have no power to withdraw from or terminate his membership in the
Partnership, and the Limited Partners shall have no power to dissolve the Partnership. Upon
withdrawal pursuant to the provisions of this Agreement, a Limited Partner shall have no right to

receive any value for his interest in the Partnership except as expressly provided in this
Agreement.

11.3. Withdrawal of General Partner. Notwithstanding the provisions of section 11.1
with respect to the withdrawal, dissolution or bankruptcy of a General Partner, the General
Partner covenants and agrees that it will not withdraw from the Partnership or take any voluntary

8
. Case 1:19-cv-02886-LTB- Document 1 Filed 10/09/19 USDC Colorado Page 43 of 74

(i) Governing Law. This Agreement shall be govemed by and construed in accordance
with the laws of the State of Colorado.

(Gj) Severability. If any term or provision of this Agreement is held to be invalid,
unenforceable or illegal for any reason whatsoever, such provision shall be severed from this
Agreement and shall not affect the validity of the remainder of this Agreement.

(k) Counterparts. This Agreement may be executed in one or more counterparts, all of
which shall constitute a single agreement and each of which shall be an original for all purposes.

(i) Waiver. Except as herein expressly provided, no waiver by a party of any breach or
default under this Agreement by another party shall be deemed a waiver of any other breach or
default of any kind or nature, and no acceptance of payment or performance by a party after any such
breach or default by another party shall be deemed to be a waiver of any further breach or default by
such other party whether or not the first party knows of such breach or default at the time it accepts
such payment or performance. No failure on the part of a party to exercise any right it may have by
the terms of this Agreement or by law upon the breach or default of another party, and no delay in the
exercise of any such right by the first party at any time which such other party may be in breach or

default, shall operate as a waiver of any breach or default, or as a modification in any respect of the
provisions of this Agreement.

' (m) Gender. Whenever the singular or plural number, masculine or feminine or neuter
gender is used herein, it shall equally include the other.

(n) Time Computations. Unless otherwise provided herein, in computing a period of
days for performance or payment: If a date for performance or payment falls on a holiday or
weekend, the time for performance or payment shall be extended to the next business day, and if

performance or payment has occurred on such weekend or holiday, it shall be deemed to have
occurred on the next business day.

(0) Further Instruments. Subsequent to Closing, each party shall from time to time
execute and deliver such further documents or instruments as the other party, its counsel, or the Title
Company may reasonably request to effectuate the intent of this Agreement, including, without

limitation, documents necessary for compliance with the laws, ordinances, rules and regulations of
any applicable governmental authorities.

{The remainder of this page is intentionally left blank.]
Case 1:19-cv-02886-LTB Document1 Filed 10/09/19 USDC Colorado Page 44 of 74

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the date
and year first above written.

PURCHASER:

ACI AFFORDABLE 1! LLLP,
a Colorado limited liability limited partnership

By: City of Aspen, Colorado, General Pariner

whe

Name: A ~
Title: 4 ae
Os ih < Ewer

SELLER:

ASPEN COUNTRY INN I, L.P., a Colorado
limited partnership

By: Aspen/Pitkin County Housing Authority,

 

 

By: £ i i.
Name: nzlbel * Codes,
Title: Cyecedive “Director

10
Case 1:19-cv-02886-LTB Document1 Filed 10/09/19 USDC Colorado Page 45 of 74

AGREEMENT FOR SALE AND PURCHASE
OF REAL ESTATE
(ASPEN COUNTRY INN)

THIS AGREEMENT FOR SALE AND PURCHASE OF REAL ESTATE (this
“A sreement”) is entered into effective the 29th day of June, 2016, by and between ACI Affordable 1

LLLP, a Colorado limited liability limited parmership (“Purchaser”) and Aspen Country Inn |, L.P.,a
Colorado limited partnership (“Seller”).

In consideration of the mutual covenants and agreements set forth in this Agreement, and in
consideration of Ten Dollars ($10.00) in hand paid by Purchaser to Seller, the receipt and sufficiency
of which are hereby acknowledged by Purchaser and Seller, Purchaser and Seller agree as follows:

1. PROPERTY

Seller shall sell to Purchaser, and Purchaser shall purchase from Seller, subject to the terms
and conditions of this Agreement, the improved real property located in the City of Aspen, in Pitkin

County, Colorado (referred to as the “ eal Property”), and more particularly described on Exhibit A
attached hereto and incorporated herein by this reference, together with the following:

(i) all easements, licenses, rights-of-way, air rights, water, water rights, ditch,
ditch rights, minerals, mineral rights, water and sewer taps, development rights, any rights of Seller
to the center lines of the adjoining streets or alleys (open or closed) and other privileges,

appurtenances, hereditaments and rights of Seller now or hereafter acquired belonging or inuring to
the benefit of the Real Property; ,

(ii) all leases and licenses for the use and occupancy of the Real Property and

Improvements including equipment leases unless otherwise terminated in accordance herewith
(collectively, the “Leases”);

 

(iii) all contracts, franchise agreements, service contracts, reservations agreements

to the extent assignable unless otherwise terminated in accordance herewith (collectively, the
“Contracts”);

(iv) all of Seller’s right, title and interest in all licenses, deposits (including tenant
deposits), reserves, permits, warranties, surveys, reports and other general intangibles, rights,
documents, or property which benefit or are otherwise used in conjunction with all or any portion of

the Real Property and Improvements including utility deposits (collectively,

the “Licenses, Deposits
and Permits”); and

(v) all tangible personal property owned by Seller used in connection with the
Real Property (the “Personal Property”).

The Real Property and the items described in subparts (i) through (v) above are collectively referred

to as the “Property.” The Property consists of two buildings consisting of 40 units of residential
housing, which Purchase intends to develop and rehabilitate as affordable housing (the “Project”).

136412.2

| @
Case 1:19-cv-02886-LTB Document1 Filed 10/09/19 USDC Colorado Page 46 of 74

In addition, at the Closing, Seller shall assign and convey to Purchaser all of its right, title and
interest in and to (i) all deposits, accounts, prepaid expenses and other funds held by Seller with
respect to the Property; (ii) all applications, commitments, determinations and agreements relating to
federal low income housing tax credits for the Project; (iii) all rights under commitments, agreements
and instruments relating to financing the Project, including the commitment for construction and
permanent financing; and (iv) all other contract rights, environmental assessments, reports, studies,
proposals, bids, plans, drawings, specifications, licenses, permits, approvals and any other rights
under all contracts, review processes or other commitments or agreements relating to the Project
(collectively, the “Ancillary Rights”).

Purchaser acknowledges and agrees that the Property is, and shall remain subject to, a Land Use
Restriction Agreement for the benefit of Colorado Housing and Finance Authority.

2. PURCHASE PRICE AND REIMBURSEMENT

(a) The total purchase price (the “Purchase Price”) for the Property shall be $4,550,000,
of which, based upon an appraisal of the Property obtained by the Seller, $0.00 is atiributable to the
land included as part of the Real Property (due to the affordability restrictions currently of record)
and $4,550,000 is attributable the buildings and other improvements located on the Real Property.
The Purchase Price shall be payable in cash at the Closing in an amount equal to the outstanding
balance on the first mortgage loan encumbering the Property, and the balance in the form of a
promissory note, which shall bear interest at an annual rate that is equivalent to the lowest applicable
federal rate for the month in which Closing occurs, compounded annually, which shall be secured by
a second deed of trust encumbering the Property, which shall be due on December 31, 2057, shall,
and which shall be payable out of distributable cash from the Project after payment of any deferred
development fee owing by Purchaser with respect to the Project.

(b) At the Closing, Purchaser shall reimburse Seller for, or shall assume and pay, all
expenses and obligations incurred by Seller with respect to the Property and the Project. This section
shall not limit the obligation of Purchaser to reimburse Seller for all of such expenses incurred by

Seller prior to or after the Effective Date. Purchaser hereby assumes and agrees to pay all such
expenses incurred by Seller and not yet paid.

3. FINANCING CONTINGENCY

Purchaser agrees to use commercially reasonable efforts to obtain and close a construction
loan on terms determined appropriate by Purchaser (the “Construction Loan”) and an equity
investment in consideration of low income housing tax credits (the “Equity Investment”) in order to
fund the development and rehabilitation of the Project. If, despite using such commercially
reasonable efforts, Purchaser is unable to obtain and close on the Construction Loan and the Equity

Investment, Purchaser may elect to terminate this Agreement by written notice to Seller on or prior to
the Closing.

4, REPRESENTATIONS OF SELLER

REE eee

Seller makes the following representations to the Purchaser with respect to the Property:

2
Case 1:19-cv-02886-LTB Document1 Filed 10/09/19 USDC Colorado Page 47 of 74

(i) Seller acquired the Real Property pursuant to a deed dated June 27, 1997, and

recorded in the real property records of Pitkin County on November 14, 1997, as reception
no. 410661 (the “Acquisition Deed”).

(ii) Seller constructed on the Real Property the 40-unit multi-family apartment

development, consisting of two buildings now known as Aspen Country Inn. These improvements
were placed in service in 1999.

(iii) | Sellerhas owned the Property (including the improvements) at all times since

1999, has not conveyed any interest in the Property to any other person, and currently is the sole
owner of the Property.

5. INSPECTION AND TITLE

(a) Purchaser acknowledges and agrees that it has completed all inspections, analyses and
other reviews of the Property, it deems necessary in its sole discretion, including but not limited to
physical inspection of the Property and any and all information and agreements relating to the
ownership, maintenance, management and operation of the Property. Purchaser acknowledges and

agrees that its inspection is complete and no further examination or inspection of the Property is
necessary.

(b) Purchaser may, at its cost and expense, obtain a commitment for title insurance with
respect to the Property. Purchaser shall be responsible for removing or obtaining releases of any
matters identified as exceptions to title, other than releases of existing deeds of trust encumbering the
Property, which shall be the responsibility of Seller. Purchaser shall be responsible for satisfying all
requirements for the issuance of any policy of title insurance with respect to the Property. Purchaser

may, based upon its review of the title commitment, elect to terminate this Agreement at any time.
prior to the Closing

6. AS IS WHERE IS

 

Purchaser acknowledges that the conveyance of the Property is specifically made “AS-IS”
and “WHERE-IS,” without any representations or warranties, express or implied, including, without
limitation, implied warranties of fitness for any particular purpose or merchantability or any other
warranties whatsoever contained in or created by statute or otherwise. Purchaser acknowledges that
the deed and/or in the other documents to be delivered by Seller at Closing, neither Seller nor any of
its agents have made, and disclaim, any representations, warranties, promises, covenants, agreements
or guaranties of any kind or character whatsoever, whether express or implied, oral or written, of, as
to, concerning, or with respect to, (i) the value, nature, quality or condition of the Property,
including, without limitation, the water, soil and geology, (ii) the suitability of the Property for any
and all activities and uses which may be conducted thereon, (iii) the compliance of or by the Property
with any laws, rules, ordinances or regulations of any applicable governmental authority, (iv) the
habitability, merchantability, marketability, profitability or fitness for a particular purpose of the
Property, or (v) any other matter with respect to the Property, and that neither Seller nor any of its
agents have made, and disclaim any representations or warranties regarding compliance of the
Property with any environmental protection, pollution or land use laws, rules, regulations, orders or
requirements, including, without limitation, those pertaining to any solid waste, as defined by the

3
Case 1:19-cv-02886-LTB Document1 Filed 10/09/19 USDC Colorado Page 48 of 74

U.S. Environmental Protection Agency regulations at 40 C-F.R., Part 261, or the disposal or
existence, in or on the Property, of any Hazardous Substances, as defined by the Comprehensive
Environmental Response Compensation and Liability Act of 1980, as amended, and the regulations
promulgated thereunder. Purchaser shall rely solely on its own investigation of the Property and not
on any information provided or to be provided by Seller or its agents or contractors, except as
expressly provided in this Contract. Seller shall not be liable or bound in any manner by any verbal
or written statements, representations or information pertaining to the Property or the operation
thereof, furnished by any party purporting to act on behalf of Seller.

7. STATUTORILY REQUIRED NOTICES

SPECIAL TAXING DISTRICTS. SPECIAL TAXING DISTRICTS MAY BE
SUBJECT TO GENERAL OBLIGATION INDEBTEDNESS THAT IS PAID BY REVENUES
PRODUCED FROM ANNUAL TAX LEVIES ON THE TAXABLE PROPERTY WITHIN
SUCH DISTRICTS. PROPERTY OWNERS IN SUCH DISTRICTS MAY BE PLACED AT
RISK FOR INCREASED MILL LEVIES AND EXCESSIVE TAX BURDENS TO SUPPORT
THE SERVICING OF SUCH DEBT WHERE CIRCUMSTANCES ARISE RESULTING IN
THE INABILITY OF SUCH A DISTRICT TO DISCHARGE SUCH INDEBTEDNESS
WITHOUT SUCH AN INCREASE. IN MILL LEVIES. PURCHASER SHOULD
INVESTIGATE THE DEBT FINANCING REQUIREMENTS OF THE AUTHORIZED
GENERAL OBLIGATION INDEBTEDNESS OF SUCH DISTRICTS, EXISTING MILL
LEVIES OF SUCH DISTRICT SERVICING SUCH INDEBTEDNESS, AND THE
POTENTIAL FOR AN INCREASE IN SUCH MILL LEVIES.

The parties acknowledge that Seller is required to disclose whether Seller knows that
the Property was previously used as a methamphetamine laboratory. No disclosure is required if the
Property was remediated in accordance with state standards and other requirements are fulfilled
pursuant to § 25-18.5-102, C.R.S. Purchaser further acknowledges that Purchaser has the right to
engage a certified hygienist or industrial hygienist to test whether the Property has ever been used as
a methamphetamine laboratory. In the event that the Property has been used as a methamphetamine

laboratory, Purchaser may deliver written notice to Seller, on or before Closing, to terminate this
Contract.

8. OPERATION OF PROPERTY PRIOR TO CLOSING

Seller agrees: (i) to continue its care, maintenance and operation of the Property on at least
the same standards as employed by Seller to date; (ii) not to make, terminate or materially change,
amend, modify or waive any leases or other agreements affecting the Property, except in the ordinary
course of business; (iii) not to violate any laws, rules, regulations or ordinances affecting the
ownership, management or use of the Property, (iv) not to commit any waste; and (iv) not to make
any substantial alterations or changes to the Property other than ordinary and necessary maintenance
and repairs without Purchaser’s prior written approval. Purchaser agrees not to unreasonably
withhold or delay any such approval. Nothing contained herein shall prevent Seller from acting to
prevent loss of life, personal injury or property damage in emergency situations, or prevent Seller
from performing any act with respect to the Property that may be required by applicable law, mules or
governmental regulation. Seller shall promptly notify Purchaser of any action taken in conjunction
with such emergency or regulation. Seller agrees to promptly notify Purchaser of any material

4
Case 1:19-cv-02886-LTB Document1 Filed 10/09/19 USDC Colorado Page 49 of 74

adverse change in the Property and Purchaser agrees that if Seller cannot remedy such material
adverse change prior to the Closing that Purchaser shall extend the Closing for a period of fifteen
(15) days to permit Seller time to complete such cure.

9. CLOSING

(a) The purchase and sale transaction contemplated by this Agreement shall close
simultaneous with the closing of the Construction Loan (the “Closing” or the “Closing Date”);
provided, that if the Closing has not occurred by November 30, 2016, the Seller may elect to
terminate this Agreement. Purchaser, at its option exercised in writing and delivered to Seller, may

elect to close earlier. The procedure to be followed by the parties in connection with the Closing
shall be as follows:

(i) All documents to be delivered and recorded and funds to be provided
hereunder shall be delivered to the Title Company in escrow.

(ii) Seller shall execute, deliver or cause to be delivered, as applicable:

(A) Special Warranty Deed conveying the Property to Purchaser, duly
executed and acknowledged by Seller, in proper form generally in use in Colorado;

(B)  Aninstrument assigning the Leases, Contracts, Licenses, Deposits, and
Permits, and Ancillary Rights to Purchaser, whereby Purchaser assumes such items (the
“Assignment”);

(C) An instrument conveying the Personal Property from Seller to
Purchaser;

(D) Evidence of Seller’s authority to convey the Property and execute the
documents in form and substance reasonably acceptable to Purchaser;

(E) An affidavit complying with the requirements of the Foreign
Investment in Real Property Tax Act and Colorado real estate withholding laws;

(F) Possession of all original documents, including Contracts, Leases,
Licenses, Deposits and Permits and General Intangibles; and

(G) All other documents required to be executed by Seller pursuant to the
terms of this Agreement or under the terms of any applicable law.

(iii) | Purchaser shall deliver or cause to be delivered:
(A) | The Purchase Price to be paid as provided in Paragraph 2(a) above;

(B) Payment or other provision for the reimbursement of the expenses
described in Paragraph 2(b) above;

(C) A counterpart of the Assignment executed by Purchaser; and
5
Case 1:19-cv-02886-LTB Document1 Filed 10/09/19 USDC Colorado Page 50 of 74 —

(D) All other documents required to be executed by Purchaser pursuant to
the terms of this Agreement.

(iv) Purchaser and Seller shall each deliver to the other two executed copies of the
Purchaser’s and Seller’s statement of settlement setting forth all prorations, disbursements of the
Purchase Price, and expenses of the Closing.

(v) Purchaser shall pay all closing or escrow charges of the Title Company.

(b) Purchaser shall pay for an ALTA Owner’s Policy and endorsements as desired by
Purchaser.

(c) Purchaser shall pay all transfer fees, sales taxes, stamp taxes or other fees and costs
which arise from the sale of the Property.

10. PRORATIONS

 

(a) The following prorations shall be made between Seller and Purchaser at Closing:

(i) Real and personal property taxes and assessments on the Property, ifany, for
the year of Closing. If, as of the Closing, the actual tax bills for the year in question are not available
and the amount of taxes or assessments to be prorated cannot be ascertained, then the most recent
known rates, millages and assessed valuations (which amounts shall relate to the same tax year) shall
be used; however, such proration shall not be deemed final and shall be adjusted as soon as the final
tax and assessment liability shall be known. To the extent that the final tax and assessment liability
discloses that proration at Closing was inaccurate, then the party owing any shortage to the other

shall promptly pay same to the other within fifteen (15) days of receipt of written notice from the
other;

(ii) Rents (including prepaid rents, rents paid for the month in which Closing

occurs and unpaid rents) shall be pro-rated as of the date of Closing with an adjustment post-closing .

between the parties;

(iii) | Amounts due for utilities, service contracts, equipment leases, and other costs
and expenses (exclusive of management fees) relating to the ownership, maintenance and operation
of the Property shall be prorated through the date of Closing; and

(iv) To the extent of any tenant deposits (“Deposits”), the amount of the Deposits

shall, at Seller’s option, be either transferred to Purchaser as of the date of Closing or offset against
the Purchase Price.

(b) Other closing costs shall be apportioned between the parties in accordance with the
normal and customary practice of commercial real estate transactions in Pitkin County, Colorado.
Purchaser and Seller each agree to reasonably cooperate with each other with respect to the transition
of ownership. If the prorations paid or credited at Closing were inaccurate, then the party owing any
difference to the other shall pay the same within fifteen (1 5) days of receipt of notice of the amount
Case 1:19-cv-02886-LTB Document1 Filed 10/09/19 USDC Colorado Page 51 of 74

due together with copies of all applicable invoices and back-up materials. This obligation shall
survive Closing and shall not be merged with the deed.

11. DAMAGE TO PROPERTY

 

If the Property is damaged by fire, flood or other casualty between the date of this Agreement
and the date of Closing, Seller shall promptly notify Purchaser and within five (5) days of receipt of
such notice, Purchaser may elect to either (i) terminate this Agreement upon written notice to Seller,
in which case this Agreement shall be of no further force or effect, or (ii) continue this Agreementin
full force and effect, in which event all insurance proceeds arising out of such casualty shall be
assigned and paid to Purchaser together with any deductible or co-insurance payment under such

policy.
12. REMEDIES

if any obligation hereunder is not performed as herein provided, there shall be the following
remedies:

 

(a)  \fPurchaser is in Default. All payments and things of value received hereunder shall
be forfeited by Purchaser and retained on behalf of Seller and both parties shall thereafter be released
from all obligations hereunder. It is agreed that such payments and things of value are Liquidated
Damages and are Seller’s sole and only remedy for Purchaser’s failure to perform the obligations of

this Agreement. Seller expressly waives the remedies of specific performance and additional
damages.

 

(b) if Seller is in Default. Purchaser may elect to treat this Agreement as cancelled, in
which case all payments and things of value received hereunder shall be returned and Purchaser may
recover such damages as may be proper, or Purchaser may elect to treat this Agreement as being in

full force and effect and Purchaser shall have the right to specific performance or damages, or both
(including the right of offset).

(c) Right to Cure. Neither party shall be deemed in default hereunder unless notice of

default is given to such party and the party fails to cure the default within five (5) days of receipt of
such notice.

13. MISCELLANEOUS

(a) Real Estate Broker’s Commission. Purchaser and Seller represent and warrant to one
another that no broker, person or entity is entitled to a commission, finder’s fee or other
compensation arising from this transaction, and each party hereto agrees to indemnify, defend and
hold the other party harmless from and against any and all claims, loss or damage relating to or

arising out of any claim for compensation by any other broker, person or entity claiming by or
through such indemnifying party.

 
Case 1:19-cv-02886-LTB Document1 Filed 10/09/19 USDC Colorado Page 52 of 74

(b) Indemnity.

(i) Seller agrees to hold Purchaser, its successors, assigns, affiliates, directors,
officers, employees and partners, or any of them, harmless from and against any and all liabilities,
claims, damages, mechanic’s liens and penalties and any loss, cost, or expense incurred by Purchaser
incident to, resulting from, or in any way arising out of, any claim in connection with the ownership
or operation of the Property to the extent that such claim (1) arises from any failure by Seller to

perform its obligations hereunder or (2) arises from Seller’s operation of the Property prior to the
Closing.

(ii) Purchaser agrees to hold Seller, its successors, assigns, affiliates, directors,
officers, employees and partners, or any of them, harmless from and against any and all liabilities,
claims, damages, mechanic’s liens and penalties and any loss, cost, or expense incurred by Seller
incident to, resulting from, or in any way arising out of, any claim in connection with the ownership
or operation of the Property to the extent that such claim (1) arises from any failure by Purchaser to

perform its obligations hereunder or (2) arises from Purchaser’s operation of the Property subsequent
to the Closing.

(c) Survival. All warranties, representations, covenants and agreements contained in this
Agreement shall survive termination of this Agreement and the execution and delivery of this
Agreement and any and all documents delivered in connection with this Agreement and shall survive

the closing of the transactions contemplated by this Agreement and any and all performances in
accordance with this Agreement.

(4) Notices. Any notice, request, demand or other communication required or permitted
under this Agreement shall be in writing and shall be effective upon personal delivery of same,
facsimile transmission, or one (1) business day after deposit with a responsible overnight courier
service (such as Federal Express, DHL or Airbome), or three (3) business days after deposit of same
in the United States mail, postage prepaid, registered or certified mail, return receipt requested, sent
to the intended addressees at their respective addresses set forth on the signature page of this

Agreement. Any party may change its address by notice to the other parties delivered in accordance
with the terms of this Agreement.

(ce) Headings. The headings used in this Agreement are for purposes of convenience only
and shall not be used in interpreting this Agreement.

(f) Entire Agreement. This document represents the entire agreement between the parties
with respect to the subject matter hereof. Amendments and modifications to this Agreement must be
in writing and signed by both the Seller and the Purchaser.

(g) Attorneys’ Fees. In the event of any controversy, claim or action in connection with
or arising out of this Agreement, the prevailing party shall be entitled, in addition to all expenses,
costs or damages, to reasonable attomeys’ fees and legal costs.

(h) Time ofthe Essence. Time is of the essence with respect to this Agreement.

 
-- Case: 1:19-cv-02886-LTB- ‘Document 1-- Filed-10/09/19 USDC Colorado Page 53 of 74

action in bankruptcy or any voluntary action to dissolve itself prior to the sixteenth anniversary
date of the commencement of the Partnership. If the General Partner violates this covenant and
agreement, the wrongful withdrawal, bankruptcy or dissolution shall be effective for purposes of
this Article XI, but such Partner shall be liable for damages to the other Partners and to the
Partnership for such wrongful withdrawal, bankruptcy or dissolution.

11.4 Waiver of Appraisal, Valuation Rights and Partition. In the event of the
withdrawal, dissolution or bankruptcy of any Partner, the rights of the Partner or its successors
and assigns under applicable Colorado law with respect to the inventory of assets, appraisals,
accounting or sale of assets shall not apply and are hereby expressly waived by all Partners.
Each Partner expressly agrees that the provisions contained in this Agreement shall bind and
control its successors and assigns, including without limitation, the provisions applicable in the
event of the withdrawal, dissolution or bankruptcy of a Partner. Each of the Partners hereby

waives any and all rights, duties, obligations and benefits with respect to any action for partition
of the Partnership property, or to compel any sale thereof.

ARTICLE Xil
DISSOLUTION AND TERMINATION

12.1 Final Accounting. In case of the dissolution of the Partnership, a proper

accounting shall be made as provided in section 9.4 from the date of the last previous accounting
to the date of dissolution.

12.2 Liquidation. (a) Upon the dissolution of the Partnership, the General Partner, or,
in the case of its dissolution, insolvency, bankruptcy or withdrawal, the other General Partner or
(if none) some person selected by the Partners whose Sharing Ratios total 51 percent or more of
the total Sharing Ratios of all the remaining Partners, shall act as liquidator to wind up the
Partnership. Subject to the required consent of other Partners under section 8.3, the liquidator
shall have full power and authority to sell, assign and encumber any or all of the Partnership’s
assets and to wind up and liquidate the affairs of the Partnership in an orderly and businesslike
manner. All proceeds from liquidation shall be distributed in the following order of priority:

(i) to the payment of debts and liabilities of the Partnership and the expenses of liquidation,
including any advances to the Partnership by any Partner to the extent such advances have not
been reimbursed previously; (ii) to the setting up of such reserves as the liquidator may

reasonably deem necessary for any contingent liabilities of the Partnership; and (iii) to the
Partners in accordance with Article V.

(b) In the event that any Partner’s capital account balance is a negative
amount after all allocations to such account in accordance with Article VI and distribution in

accordance with section 12.2(a), such Partner shall have no obligation to contribute any amount
to the Partnership as a result of such negative capital account.

12.3 Distribution in Kind. Ifa portion of the Partnership’s assets is to be distributed in
kind to the Partners, the liquidator, with the approval of the Partners possessing a majority-in-
interest of the Sharing Ratios, shall obtain an independent appraisal of the fair market value of
each such asset at a date reasonably close to the date of liquidation. Any unrealized appreciation
Case 1:19-cv-02886-LTB Document1 Filed 10/09/19 USDC Colorado Page 54 of 74

or depreciation with respect to such assets shall be allocated among the Partners in accordance
with the provisions of Article V1 as if the assets had been sold for the appraised value and taken
into consideration in determining the balance in the Partners’ capital accounts as of the date of
liquidation. Distribution of assets in kind shall be made to the Partners in the order of priority set
forth in section 12.2 as if the assets had been sold for the appraised value. Distribution of any
asset in kind to a Partner shall be considered a distribution of an amount equal to the asset’s fair
market value for purposes of section 12.2. Except as otherwise determined by the liquidator

pursuant to this section 12.3, no Partner shall have any right to receive distributions of property,
other than cash, from the Partnership.

12.4 Waiver of Right to Court Decree of Dissolution. The Partners agree that
irreparable damage would be done to the Partnership if any Partner brought an action in court to
dissolve the Partnership. Accordingly, each of the Partners accepts the provisions of this
Agreement as its sole entitlement on termination of his membership in the Partnership. Each

Partner hereby waives and renounces its right to seek a court decree of dissolution or to seek the
appointment by a court of a liquidator for the Partnership.

 

12.5 Cancellation of Certificate. Upon the complction of the distribution of
Partnership assets as provided in this Article XI], the Partnership shall be terminated, and the

person acting as liquidator (or the General Partner if necessary) shall cause the cancellation of
the Partnership’s certificate of limited partnership and shall take such other
necessary to terminate the Partnership.

actions as may be
ARTICLE Xlil
GENERAL PROVISIONS

13.1 Entire Agreement. This agreement embodies the entire understanding and
agreement among the parties concerning the Partnership and supersedes any and all prior
negotiations, understandings or agreements in regard thereto.

13.2 Amendment. This Agreement may not be amended nor may any rights hereunder

be waived except by an instrument in writing signed by the party sought to be charged with such
amendment or waiver.

13.3. Applicable Law. This agreement shall be construed in accordance with and
governed by the laws of the State of Colorado.

13.4. Pronouns. References to a Partner, including by use of a pronoun, shall be

deemed to include masculine, feminine, singular, plural, individuals, partnerships or corporations
where applicable.

13.5 Counterparts. This instrament may be executed in any number of counterparts
each of which shall be considered an original.

 

13.6 Additional Documents. The Partners hereto covenant and agree to execute such
additional documents and to perform additional acts as are or may become necessary or
convenient to carry out the purposes of this Agreement.

10
_ Case 1:19-cv-02886-LTB. Document 1 Filed 10/09/19 USDC Colorado Page 55 of 74

13.7 Written Consents. All consents or approvals required or permitted under this
Agreement shall be in writing.

13.8 Method of Notices. All notices required or permitted by this Agreement shall be
in writing and shall be hand delivered or sent by registered or certified mail, postage prepaid,
addressed as set forth on the signature page hereof (except that any Partner may from time to
time give notice changing his address for that purpose) and shall be effective when personally

delivered, or, if mailed, on the date set forth on the receipt of registered or certified mail, or on
the fifth day after mailing, whichever is earlier.

13.9 Computation of Time. In computing any period of time under this Agreement,
the day of the act, event or default from which the designated period of time begins to run shall
not be included. The last day of the period so computed shall be included, unless it is a Saturday,

Sunday or legal holiday, in which event the period shall run until the end of the next day which is
not a Saturday, Sunday or legal holiday.

i
oe HD A BP WW NO =

No NO NH DH NH HO NY KH YN — = = Se = S| =| =] S&S
on KN HA PR WD NY SH CO OO DOA HDA WNW BR WN KF OC

 

Case 1:19-cv-02886-LTB Document1 Filed 10/09/19 USDC Colorado Page 56 of 74

UNITED STATES DISTRICT. COURT
EASTERN DISTRICT OF WASHINGTON

FERMIN MENDOZA;
FRENCHMAN HILL
APARTMENTS RESIDENT
ASSOCIATION,

Plaintiffs,

V.

FRENCHMAN HILL
APARTMENTS LIMITED
PARTNERSHIP; CAMBRIDGE
MANAGEMENT, INC.; HOUSING
AUTHORITY OF GRANT
COUNTY; JOHN POLING, in his
official capacity as Executive _
Director of the Housing Authority of
Grant County; WAS GTON
STATE HOUSING FINANCE ___
COMMISSION; KIM HERMAN in
his official capacity as Executive
Director of the Washington State
Housing Finance Commission,

Defendants.

 

 

NO. CV-03-494-RHW

ORDER DENYING IN PART
AND GRANTING IN PART
PLAINTIFFS’ MOTION FOR
SUMMARY JUDGMENT

Before the Court is Plaintiffs’ Motion for Summary Judgment (Ct. Rec. 31).

A hearing on the above motion was held on January 6, 2005, in Spokane,

Washington. The Plaintiffs were represented by Judith Lurie and Stephen

Frederickson. Defendants Washington State Housing Finance Commission and

Kim Herman (the “Commission”) were represented by John Nelson. Defendants

Frenchman Hill Apartments Limited Partnership, Cambridge Management, Inc.,

Housing Authority of Grant County, and John Poling were represented by Thomas

ORDER DENYING IN PART AND GRANTING IN PART PLAINTIFFS’

MOTION FOR SUMMARY JUDGMENT * 1

—!

|

 
Oo mF ND WA FF WH NO

NH NY NY NY NYO NH NY KN NHN wR Re eS Se ee
on DN OH BP WY NY KH OC OO COA KH UW BP WO NYO KF OC

 

Case 1:19-cv-02886-LTB Document1 Filed 10/09/19 USDC Colorado Page 57 of 74

Ahearne.

The Plaintiffs seek partial summary judgment that: (1) the Washington State
Housing Finance Commission and the Frenchman Hill Apartments Limited
Partnership (“FHA Partnership”) violated 26 U.S.C. § 42(h)(6) by failing to have
in place an agreement expressly prohibiting the eviction of low-income residents
without good cause; and (2) that the FHA Partnership and the management of the
Frenchman Hill Apartments violated the due process clause by attempting to
terminate the Mendoza family’s tenancy without good cause. The Plaintiffs allege
that both claims are enforceable through 42 U.S.C. § 1983 and seek declaratory
and injunctive relief.

For the reasons stated herein, the Court sua sponte grants summary
judgment in the Defendants’ favor on the claim for relief under 26 U.S.C.
§42(h)(6), and grants Plaintiff's motion for summary judgment, on narrow
grounds, on the due process claim.

Standard of Review

Summary judgment is appropriate if the “pleadings, depositions, answers to
interrogatories, and admissions on file, together with the affidavits, if any, show
that there is no genuine issue as to any material fact and that the moving party is
entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(c). When considering
a motion for summary judgment, a court may neither weigh the evidence nor assess
credibility; instead, “the evidence of the non-movant is to be believed, and all
justifiable inferences are to be drawn in his favor.” Anderson v. Liberty Lobby,
Inc., 477 U.S. 242, 255 (1986).

“Even when there has been no cross-motion for summary judgment, a
district court may enter summary judgment sua sponte against a moving party if
the losing party has had a ‘full and fair opportunity to ventilate the issues involved
in the matter.’” Gospel Missions of America v. City of Los Angeles, 328 F.3d 548,
/

ORDER DENYING IN PART AND GRANTING IN PART PLAINTIFFS’
MOTION FOR SUMMARY JUDGMENT * 2

 
Oo mA NH A FP WW HO &

NO NO NO NY NY NY DN PDP DR Rw wm ee
oN Dn nN fF WN |&§ DO WONH DA HW BR WN KH OC

 

Case 1:19-cv-02886-LTB Document1 Filed 10/09/19 USDC Colorado Page 58 of 74

553 (9th Cir. 2003) (citing Cool Fuel, Inc. v. Connett, 685 F.2d 309, 312 (9th Cir.
1982)).
Facts

Defendant Fermin Mendoza and his family are residents of the Frenchman
Hill Apartments (the “Apartments”), located in Royal City, Washington. On
August 27, 2000, Mr. Mendoza entered into a six-month lease that automatically
converted to a month-to-month tenancy. The lease agreement designates his
apartment as a low-income housing unit. On or about November 25, 2003, Mr.
Mendoza was served with a 20-day eviction notice, terminating his tenancy
effective December 31, 2003. The notice did not provide any reasons for the
termination of his tenancy.!

The Apartments are owned by the Defendant Frenchman Hill Apartments
Limited Partnership (“FHA Partnership”). The FHA Partnership receives annual
tax credits for the Apartments through the Federal Low Income Housing Tax
Credit Program, 26 U.S.C. § 42. One-hundred percent of the 25 housing units at
the Apartments are set aside for low-income residents.

The managing general partner of the FHA Partnership is the Defendant
Housing Authority of Grant County (“GCHA”). GCHA owns .01 percent of the
FHA Partnership, and is the general partner of the Partnership. The GCHA
manages the day-to-day affairs of the FHA Partnership. The GCHA is a public
housing authority and municipal corporation, established pursuant to Wash. Rev.
Stat. § 35.82. The Apartments are managed by Cambridge Management, Inc.
(“Cambridge”), a private corporation. The 99.99% owner of the FHA Partnership

 

' The Defendants have since stipulated to a preliminary injunction that
prevents the eviction of Mr. Mendoza or other residents of the FHA Apartments.
In addition, the Defendants have accepted rent from Mr. Mendoza, voiding the
eviction notice. Therefore, the Plaintiff is not under immediate threat of eviction.

ORDER DENYING IN PART AND GRANTING IN PART PLAINTIFFS’
MOTION FOR SUMMARY JUDGMENT * 3

 
Co mo sD mH BR WW NH &

NY NY NY NH NY NY NY KN DN mw mm mp
ao AND Nn FF WN KF CO OO BFAD HD HA BR WHY KF OC]

 

Case 1:19-cv-02886-LTB Document1 Filed 10/09/19 USDC Colorado Page 59 of 74

is Related Capital Partners XI, L.P.

The Apartments are subject to a “Regulatory Agreement (Extended Use
Agreement),” that was executed by the FHA Partnership and the Washington State
Housing Commission. This agreement is intended to serve as the extended low-
income housing commitment, required by 26 U.S.C. § 42, for the allocation of low-
income housing tax credits. The agreement, however, does not explicitly prohibit
the eviction of tenants from low-income units other than for good cause during the
entire extended low-income housing period.

Frenchman Hill Apartments Resident Association (the “Association”) is a
community group made up of tenants of the Frenchman Hill Apartments that was
formed to represent the interests of current residents of the apartment complex.

Discussion
1. Mootness

The Defendants assert that the Plaintiffs claims are moot because (1)
Defendant Washington State Housing Commission is in the process of complying
with the IRS Revenue Ruling 2004-82, which would provide the Plaintiffs with the
protections they seek; (2) the FHA Partnership has filed a document confirming
that it will comply with the IRS Revenue Ruling 2004-82 as long as that ruling
remains in effect; and (3) Plaintiffs have since accepted rent from Mr. Mendoza,
thus nullifying the notice for the purpose of the Washington Unlawful Detainer
Act. Wash. Rev. Stat. § 59.12 et seq.

In order for plaintiffs to have standing to seek an injunction or declaratory
relief, they must demonstrate that their claims of continuing injury are not
speculative. City of Los Angeles v. Lyons, 461 U.S. 95, 109 (1983). If plaintiffs
cannot show continuing injury, they may nonetheless comply with Article III under
the capable of repetition, yet evading review exception to the doctrine of mootness.
See N.A.A.C.P. v. City of Richmond, 743 F.2d 1346m 1353 (9th Cir. 1984).

The Court finds that the issuance of IRS Ruling 2004-82 does not render this

ORDER DENYING IN PART AND GRANTING IN PART PLAINTIFFS’
MOTION FOR SUMMARY JUDGMENT * 4

 
Co ON DN OH FF WY DN -&

NO NO NO NY HD NY NY ND NO | | §F- | FF FF Se S|
on DN OT FR WD NO -—- SF Oo OA HD WA BP WH NY —K& CO

Housing Resource Group v. Price, 958 P.2d 327 (Wash. Ct. App. 1998) (holding

 

Case 1:19-cv-02886-LTB Document1 Filed 10/09/19 USDC Colorado Page 60 of 74

action moot. While the IRS ruling is highly relevant to the situation at hand, it is
not binding on this Court. See Omohundro v. United States, 300 F.3d 1065, 1068
(9" Cir. 2002). Moreover, the ruling by its own terms only requires compliance
within one calendar year. Because the Defendants have not yet fully complied
with the ruling and the alleged violations of 26 U.S.C. § 42(h)(6) may continue in
the interim, the Court finds that a live controversy still exists.

Furthermore, the acceptance of rent has not mooted this action. See

that if landlord accepts rent with knowledge of prior breach of lease covenant,
landlord generally waives right to evict based on that breach). The Defendants
only accepted rent from Mr. Mendoza after this lawsuit was filed. If the
Defendant’s acceptance of rent rendered this action moot, the Plaintiff’s claim
would fall into the category of situations of wrongs capable of repetition and
evading review. “The ‘capable of repetition, yet evading review’ exception to
mootness applies when (1) the challenged action is too short in duration to be fully
litigated before cessation or expiration, and (2) there is a reasonable expectation
that the same complaining party will be subjected to the same action again." Cole
v. Oroville Union High Sch. Dist., 228 F.3d 1092, 1098 (9th Cir. 2000).

In Gallman v. Pierce, a district court applied the capable of repetition, yet
evading review exception to the termination of public housing tenants’ leases. 639
F. Supp. 472, 480 (N.D. Cal. 1986). The court explained in Gallman that the first
prong of the capable of repetition, yet evading review exception review was met
because

month to month tenants receive either a three or a thirty day notice of _

ermination. A period of a month, and certainly three days, is a very brief
time in which to litigate unstated reasons for termination, or alleged.
statutory and constitutional alleged deficiencies in the notice.

Under the Washington Unlawful Detainer Act, a similarly short time frame is

involved. See Wash. Rev. Stat. § 59.12 et seg. Moreover, as in Gallman, there can

ORDER DENYING IN PART AND GRANTING IN PART PLAINTIFFS’
MOTION FOR SUMMARY JUDGMENT * 5

 
Co wO NHN A BR WW LH =

YPN NY NY NY N NY NY YN we we ee Se ee Re
oN DN HW PF WH S- DO wm A DWN BP wWwWNH KY OC

 

Case 1:19-cv-02886-LTB Document1 Filed 10/09/19 USDC Colorado Page 61 of 74

be no serious question about the likelihood that the plaintiffs will at some time
receive other termination notices. Accordingly, the Court finds that the capable of
repetition, yet evading review exception applies and a justiciable controversy
exists.

2. The Federal Low Income Housing Tax Credit Program

Plaintiffs allege that the Federal Low Income Housing Tax Credit Act, 26
U.S.C. § 42, confers individual rights on low income tenants that are enforceable
through 42 U.S.C. § 1983. The Defendants dispute this assertion, arguing that the
only remedy for violation of the tax-credit program is revocation of the tax credits
by the Internal Revenue Service.

A. The Duration fo the Good Cause Eviction Requirement

The parties contest whether the good cause eviction requirement applies to
the full duration of a housing development’s low-income housing commitment, or
only during the transitional periods described at 26 U.S.C. § 42(h)(6)(E). The
Court looks to the plain language of the statute, any relevant legislative history and
agency interpretation to interpret the statute.

The Federal Low Income Housing Tax Credit Program, 26 U.S.C. § 42, was
enacted under Congress’s taxing and spending powers, to support the development
of low-income housing. In order to receive tax credits, housing developments must
enter into long-term commitments to offer low-income housing to qualified
persons. Under 26 U.S.C. § 42(h)(6)(A), “[nJo [tax] credit shall be allowed .. .
unless an extended low-income housing commitment is in effect as of the end of
such taxable year.”

An “extended low-income housing commitment” is defined in 26 U.S.C.

§ 42(h)(6)(B) as an “agreement between the taxpayer and the housing credit
agency.” An “extended low-income housing commitment” is defined as an
agreement between the taxpayer (here, FHA Partnership) and the housing credit

agency (here, the Commission) “which prohibits the actions described in

ORDER DENYING IN PART AND GRANTING IN PART PLAINTIFFS’
MOTION FOR SUMMARY JUDGMENT * 6

 
oOo ON DN WA FB WH NO &

YP NY NY NY NY NY NY DN HN HR Be we Be He ee oe oe oe
Con D NA PF WN KE DO en DN BR WHY S&F OC

 

Case 1:19-cv-02886-LTB Document1 Filed 10/09/19 USDC Colorado Page 62 of 74

subclauses (I) and (ii) of subparagraph (E)(ii). 26 U.S.C. § 42(h)(6)(B)(i)
Subparagraph (E)(ii), in turn, provides for certain prohibitions against “eviction or
the termination of tenancy (other than for good cause),” 26 U.S.C. §
42(h)(6)(E)Gi)(), and must “allo[w] individuals who meet the income limitations .
. . to enforce [the good cause requirement] in any State court.” 26 U.S.C. §
42(h)(6)(B)(ii).

When interpreting a statute, courts must examine the plain language of the
statute to “derive meaning from context, and this requires reading the relevant
statutory provisions as a whole.” See United States v. Hanousek, 176 F.3d 1116,
1120 (9th Cir.1999) (citations omitted). Here, the Defendants argue that, based
upon the legislative history of section 42, 26 U.S.C. § 42(h)(6)(B)(i) implicitly
incorporates the limitations contained in subsections (h)(6)(E)(I) and (iD), and
therefore the good cause limitations only apply for a three year period in certain
circumstances such as foreclosure, or sale. The plain language of 26 U.S.C. §
42(h)(6)(B)(i), however, only points to the “subclauses (I) and (II) of subparagraph
(E)(ii)” and no more. In the following subclause 42(h)(6)(B)(ii), which provides
that the good cause requirement must be enforceable in state court, no mention is
made of limiting the duration of the enforceability of the good cause requirement
to a three year period. Therefore, the plain language of the statute supports the
Plaintiffs’ contention that the good cause requirement shall be in effect for the
entirety of the low-income housing commitment.

The Plaintiffs, in turn, assert that this Court should determine that the good
cause eviction requirement applies to the full duration of a housing development’s
low-income housing commitment based on IRS Revenue Ruling 2004-82. That
ruling unequivocally holds that he good cause limitations of 26 U.S.C. §
42(h)(6)(E)(ii) applies during the entire extended low-income housing
commitment. While the Court is not bound by this interpretation, it has great
persuasive value, and suggests that the FHA Partnership is bound by the good

ORDER DENYING IN PART AND GRANTING IN PART PLAINTIFFS’
MOTION FOR SUMMARY JUDGMENT * 7

 
Oo Fe nN ND WA BW NO =&

NO NY NM NY NY NY NY NY NY & FS = Se eS me eS ee ee
ao nr Nn NA FP WN | OD OO DWT HD HW RW NY FF CC

 

Case 1:19-cv-02886-LTB Document1 Filed 10/09/19 USDC Colorado Page 63 of 74

cause requirement for the full 30 years of its commitment. See Omohundro, 300
F.3d at 1068 (court should defer to agency decision based on thoroughness evident
in consideration, reasoning and consistency).

Finally, other courts to interpret 26 U.S.C. §§ 42(h)(6)(B)(i) and
42(h)(6)(E)(ii)(1) have found that the extended low-income housing commitment
must include a prohibition against eviction without good cause for the duration of
the extended low-income housing commitment. See Carter v. Maryland Memt.
Co., 337 Md. 596 (2003); Cimarron Village v. Washington, 649 N.W. 2d 811
(Minn. Ct. App. 2003). The Court finds the analysis and reasoning of these
opinions highly persuasive.

For these reasons, the Court finds that the prohibition contained in
42(h)(6)(E)(i)(1) must be in effect for the duration of the extended low-income
housing commitment.

B. The Existence of an Enforceable Right

Plaintiffs argue that the good cause provision of 26 U.S.C. §§ 42(h)(6)
creates an enforceable right under 42 U.S.C. § 1983. Section 1983 creates a
federal remedy for violations of federal statutes by agents of the state. See Maine
v. Thiboutot, 448 U.S. 1 (1980). Section 1983 provides, inter alia, that:

Every person who, under color of any statute, ordinance, regulation, custom,
or usage . . . subjects, or causes to be subjected, any citizen of the United

States or other person within the jurisdic ion thereof to the deprivation of
any rights, privileges, or immunities secured by the Constitution and laws,
shall be liable to the party injured in an action at law, suit in equity, or other
proper proceeding for redress... .
42 U.S.C. § 1983. Two exceptions to this doctrine exist. First, section 1983 may
be used only to remedy statutory violations where an independent statute creates an
enforceable right, privilege, or immunity. See Pennhurst State School and
Hospital v. Halderman, 451 U.S. 1 (1981). Second, section 1983 is not available
where Congress has demonstrated an intent to foreclose the use of section 1983

through a comprehensive remedial scheme. See Middlesex County Sewerage

ORDER DENYING IN PART AND GRANTING IN PART PLAINTIFFS’
MOTION FOR SUMMARY JUDGMENT * 8

 
oOo Oo SN KN OD HR WD NO =

NO NM NO NO NO DB HO HYD NO | &§| | HR FP FS FS S|
on NHN A fF WO NY K&§ DOD OO DWwH HDB A BR WO NYO KH CO

 

Case 1:19-cv-02886-LTB Document1 Filed 10/09/19 USDC Colorado Page 64 of 74

Authority v. National Sea Clammers Assn., 453 U.S. 1 (1981).

The Supreme Court most recently addressed the issue of whether federal
statutes create rights enforceable under section 1983 in Gonzaga University v. Doe,
536 U.S. 273 (2002). In Gonzaga, the Supreme Court found that a student could
not sue a private university for damages under section 1983 to enforce provisions
of the Family Educational Rights and Privacy Act of 1974 (“FERPA”), 20 U.S.C. §
1232g, which prohibits the federal funding of educational institutions that have a
policy or practice of releasing education records to unauthorized persons. The
Court found that FERPA’s nondisclosure provisions failed to confer enforceable
rights because they (1) lack the sort of “rights-creating” language critical to
showing congressional intent to create new rights; (2) are concerned with the
“aggregate” effect of institutional policy and practice and are not concerned with
“whether the needs of any particular person have been satisfied;” and (3) serve
primarily to direct the distribution of public funds. Jd. at 290-91.

Under the Gonzaga standard, the provisions of 26 U.S.C. § 42 do not appear
to confer individual rights upon the Plaintiffs in this action. First, the only “rights-
creating” language contained in 26 U.S.C. § 42(h) is several steps removed from
the residents themselves. Under the statute, in order for a housing development to
enjoy tax credits it must enter into an agreement with the housing credit authority
(here, the Washington State Housing Commission) to provide certain benefits to
low-income residents, including prohibitions against eviction without cause that
are enforceable in state courts. At most, section 42 uses Congress’s taxing and
spending power to create a private cause of action for specific performance against
ataxpayer. The legislative history of the Act supports this conclusion: the
“Explanation of Provisions” section of House Report 101-247 (Sept. 20, 1989)
explains the reason subsection (h)(6) was added and states that “[t]his provision
contemplates a remedy of specific enforcement in the State courts but does not

create a remedy under Federal Law.”

ORDER DENYING IN PART AND GRANTING IN PART PLAINTIFFS’
MOTION FOR SUMMARY JUDGMENT * 9

 
ome nN NH Wn F&F WW NO =

NO bP KN KN NO KH HY HN NY | HFS Fe = |= EF S| | |
on NHN OH FF WH NY KH CO OO DWnA KH NA BR WH NY —$& C0

 

Case 1:19-cv-02886-LTB Document1 Filed 10/09/19 USDC Colorado Page 65 of 74

Accordingly, the Court finds that the language of 26 U.S.C. § 42(h) is not
equivalent to the language of Title VII, cited by the Supreme Court in Gonzaga, as
classic rights-creating language: “No person in the United States shall .. . be
subjected to discrimination under any program or activity receiving Federal
financial assistance.” See Gonzaga, 536 U.S. at 284, n. 3 (citing 42 U.S.C.

§ 2000d). Instead, the benefits conferred upon low-income residents through the
tax credit program are tangential to the agreement between the taxpayer and the
housing credit authority. However, it is “rights, not the broader or vaguer
‘benefits’ or ‘interests,’ that may be enforced under the authority” of section 1983.
Gonzaga, 536 U.S. at 283.

Second, the tax credit program also has an “aggregate” rather than individual
focus. Instead of requiring strict compliance on a case-by-case basis, the act only
requires “substantial” compliance. Should a taxpayer fail to have an “extended
low income housing commitment” with good cause eviction protection in effect,
section 42(h)(6)(J) provides that the “[e]ffect of noncompliance” is that the
taxpayer will be denied the credit for the current year unless “the failure is
corrected within 1 year from the date of the determination.” Therefore, a taxpayer
could fail to have an extended low income housing commitment in effect for
eleven months and still comply with the Act. In Gonzaga, the court focused on the
fact that funding recipients could avoid termination of funding through substantial
compliance with the FERPA; the Court found that substantial compliance
provisions could not demonstrate the requisite congressional intent to confer
individual rights. Gonzaga, 536 U.S. at 288-89.

Finally, as in Gonzaga, the Federal Low Income Housing Tax Credit Act
serves primarily to direct the distribution of government funds rather than to confer
rights. Section 42 governs the distribution of tax credits to private housing
developers and encourage development of low-income housing, rather than to

confer rights on low-income tenants or develop publicly- owned housing projects

ORDER DENYING IN PART AND GRANTING IN PART PLAINTIFF Ss’
MOTION FOR SUMMARY JUDGMENT * 10

 
Co OND On Hh WY NHN

NO NYO NO NO HO NY NH KH DN HH S&S FF FF S| Se OS S| es
ont KD nH RP WN KH CO OO MwA HDA A BP WN KK OC

 

Case 1:19-cv-02886-LTB Document1 Filed 10/09/19 USDC Colorado Page 66 of 74

(such as Section 8 housing). For these reasons, the Court finds that the Act does
not meet the individual rights test espoused by the Supreme Court in Gonzaga and
does not provide a private right of action that can be enforced under section 1983.
The conclusion that no individual enforceable right exists under section 42 is
buttressed by the fact that Congress has created an alternate enforcement scheme
for the tax credit program. The Act requires qualified housing credit agencies to
submit qualified allocation plans, which must outline the “procedure that the
agency (or an agent or other private contractor of such agency) will follow in
monitoring for noncompliance with the provisions of this section and in notifying
the Internal Revenue Service of such noncompliance ....” 26 U.S.C. §
42(m)(1)(B)Gaii). As part of this allocation plan, the Washington State Housing
Finance Commission requires Frenchman Hill to abide by the terms of the Low
Income Housing Tax Credit Program as a condition of its Regulatory Agreement.
The partnership must submit an annual certification to the Commission, providing
under penalty of perjury, that an extended low-income housing commitment was in
effect at all times during the preceding 12 months (See Ex. 1 to Commission’s
Answer, §§ 4.17, 5.8). Therefore, the housing credit agency acts as a watchdog for
the IRS. The IRS, in turn, has ample auditing power to strip undeserving
developments of their tax credits or prosecute wayward taxpayers.

In their responsive briefing, the Defendants seek dismissal of the Plaintiffs’
section 1983 claims on the ground that 26 U.S.C. § 42 does not create enforceable
rights. Since this motion is not properly raised as a cross-motion for summary
judgment, the Court finds it is proper to enter judgment sua sponte. The fact that
Defendants raised the specter of dismissal, however, provides evidence that the
Plaintiffs have had a full and fair opportunity to “ventilate” the issues involved in
the matter. In an abundance of caution, the Court grants Plaintiffs leave to file an
objection to the entry of summary judgment, sua sponte, within ten days of the

entrance of this order. If no objection is received, the Court will find that no

ORDER DENYING IN PART AND GRANTING IN PART PLAINTIFFS’
MOTION FOR SUMMARY JUDGMENT * 11

 
Oo ON HD NH FF WW NO ee

NH NM NYO NH NY NO HN NO DN ww we i oe
oN DN AN fF WN § OD O OAT DA NW BP WN KF |]

 

Case 1:19-cv-02886-LTB Document1 Filed 10/09/19 USDC Colorado Page 67 of 74

private right of action exists under 26 U.S.C. § 42(h)(6), and sua sponte grant
summary judgment for Defendants on this claim.
3. Due Process

The Plaintiffs allege that the FHA Partnership, Cambridge Management, Inc.
(“Cambridge”), the Housing Authority of Grant County, and John Poling, have
violated the due process guarantees of the United States Constitution by attempting
to evict the Plaintiff from his apartment without good cause. The Plaintiffs argue
that low-income tenants at Frenchman Hill have a legitimate claim of entitlement
to the continued use and enjoyment of their homes, and public housing authorities
are government agencies whose actions are subject to due process requirements.
The Defendants assert that because Frenchman Hill Apartments is a private
housing complex, the FHA Partnership should not be subject to the due process
clause. Moreover, the Defendants assert that the tenants do not have a property
interest in their tenancies because the good cause requirement is not in effect for
the entire long-term commitment period.

To survive summary judgment, the Plaintiffs must present facts
demonstrating (1) sufficient governmental participation and involvement to subject
the Defendants to the due process clause; (2) a constitutionally protected property
interest in not being evicted from their apartments; and (3) that they were denied
procedural safeguards required by due process. See Geneva Towers Tenants Org.
v. Federated Mortgage Investors, 504 F.2d 483 (9" Cir. 1974).

A. Government Action

As a starting matter, to prevail under section 1983, the Plaintiffs must show
that the Defendants’ “actions were fairly attributable to the federal or state
government.” See Mathis v. Pacific Gas & Elec. Co., 75 F.3d 498, 502 (9* Cir.
1996) (citing Lugar v. Edmondson Oil Co., 457 U.S. 922, 936 (1982)). Action by
a private party, without something more, is not sufficient to justify a

characterization of that party as a state actor. The Supreme Court has that a private

ORDER DENYING IN PART AND GRANTING IN PART PLAINTIFFS’
MOTION FOR SUMMARY JUDGMENT * 12

 
oC mAs ND OH BR W NO &

NO NY NY KN NR KN NR NR NR me a ees
Son NDNA FF WN KH DO DOr KH NH BPW NY HK OC

 

Case 1:19-cv-02886-LTB Document1 Filed 10/09/19 USDC Colorado Page 68 of 74

actor may be characterized as a state actor when there is a sufficient “nexus” or
symbiotic relationship between state and private activity. See Jackson v.
Metropolitan Edison Co., 419 U.S. 345 (1974); Burton v. Wilmington Parking
Authority, 365 U.S. 715 (1961). Any inquiry into whether a private entity should
be characterized as a state actor is fact specific. See Howerton v. Gabicia, 708
F.2d 380, 383 (9th Cir. 1983). “[S]ubstantial coordination and integration between
the private entity and the government are the essence of a symbiotic relationship.”
Brunette v. Humane Society of Ventura County, 294 F.3d 1205, 1213 (9th Cir.
2002). Courts have looked to evidence of a government entity’s financial
interdependence with or plenary control over a private entity to determine if a
symbiotic relationship exists. Id; but see Leeds v. Meltz, 86 F.3d 51, 54 (2d Cir.
1996) (holding that neither government funding nor regulation alone is sufficient
to confer section 1983 liability on private actors).

The Court finds that a symbiotic relationship exists between Grant County
Housing Authority and the FHA Partnership, and based on this relationship the
actions of the FHA Partnership are sufficiently attributable to the state. Because
the Grant County Housing Authority is the general partner of the FHA Partnership
and manages the Partnership’s day-to-day affairs, there is significant government
control over the private entity’s actions. As such, the daily decision of the FHA
Partnership are, in truth, the decisions of the state actor. Furthermore, the FHA
Partnership and GCHA are financially interrelated. GCHA is a .01 percent owner
of the FHA Partnership. Moreover, the Plaintiffs point out, that the FHA
Partnership developed the Apartments through the sale of tax credits, monies from
the Washington State Housing Trust Fund, Community Development Block Grant
Funds, and the Federal Home Loan Bank of Seattle. This funding package was
coordinated, in part, by the Grant County Housing Authority. The Defendants
argue that FHA Partnership is not a state actor, because the partnership agreement
allows the 99.99% owner, Related Capital Partners XI, L.P., to remove Grant

ORDER DENYING IN PART AND GRANTING IN PART PLAINTIFFS’
MOTION FOR SUMMARY JUDGMENT * 13

 
Co OH ND A BW NY &

N NN NN NY DY LY NO Re |e ee oe ee oe
oN ND NM BP WYN SK DO WwW nA DN BW NH KF OC

 

Case 1:19-cv-02886-LTB Document1 Filed 10/09/19 USDC Colorado Page 69 of 74

County. The fact that a government entity or a private party may choose to
extricate itself from a symbiotic relationship, however, does not negate the
existence of that relationship.

The parties do not dispute that GCHA or John Poling are state actors.
Cambridge Management, Inc., however, is a management company acting at the
behest of FHA Partnership as an independent contractor. The Plaintiffs have
alleged no facts sufficient to show Cambridge is a state actor.

B. Constitutionally Protected Property Interest

The Plaintiffs must establish that they have a legitimate, objectively
justifiable claim to the benefits of the government program. In Board of Regents v.
Roth, the Court held that:

t]o have a property interest in a benefit, a person clearly must have more
than an abstract need or desire for it. He must have more than a unilateral
expectation of it. He must, instead, have a legitimate claim of entitlement to

408 U.S. 564, 477 (1972). The Supreme Court has explained that in order to have
a property interest in a governmental benefit (as opposed to a right), the receipt of
that benefit must be guaranteed absent cause for termination. See Memphis Light,
Gas & Water Div. v. Craft, 436 U.S. 1, 11-12 (1978).

Plaintiffs allege that they have a legitimate interest in the continued use and
enjoyment of their rent-controlled apartments, because the receipt of that benefit is
guaranteed, absent good cause eviction. The Plaintiffs analogize the below-market
housing provided by the Apartments to the rent subsidies provided under the
Section 8 Set-Aside Program, 42 U.S.C. § 1437f. See Gallman v. Pierce, 639 F.
Supp. 472 (N.D. Cal. 1986) (holding that section 8 tenants had a property interest
in not being evicted without good cause); Joy v. Daniels, 479 F.2d 1236, 1241 (4%
Cir. 1973) (holding tenant in private housing receiving federal rent subsidy has a
property interest in continuing his tenancy, absent good cause to terminate); and
Escalara v. New York City Housing Auth., 425 F.2d 853 (2d Cir. 1970) (holding

ORDER DENYING IN PART AND GRANTING IN PART PLAINTIFFS’
MOTION FOR SUMMARY JUDGMENT * 14

 
Oo HN HD WA BP WW HNO

NO NYO NYO NY NYO NM NM ND NO &—| & FP | S| SS Se ee
on NN NHN FF WHY K§ DGD OO DB AT NH A BB WH NY KH OC

 

Case 1:19-cv-02886-LTB Document1 Filed 10/09/19 USDC Colorado Page 70 of 74

public housing tenant has property right in ongoing tenancy). As discussed supra,
the Court finds that under section 42(h)(6)(B)(i) the extended low-income housing
commitment must include a prohibition on eviction without good cause during the
entire extended use period. Accordingly, the Court finds that because the
Frenchman Hill Apartment low-income tenants are entitled to continue to reside in
their apartments, absent good cause for eviction, they have a property right in their
tenancy.”

C. Procedural Safeguards

Plaintiffs assert that Mr. Mendoza received insufficient procedural
protections in his without cause eviction notice. The parties agree that the only
process Defendant received was a 20-day notice under Washington law that did not
specify a cause for his eviction. Plaintiff Mendoza, however, does not request an
administrative hearing on his eviction notice, which has since been voided.
Instead, he requests a declaratory judgment that “[e]victions financed under the
Tax Credit Program are governed by the Due Process Clause of the Fourteenth
Amendment” and that “[d]ue process requires that tenants of Tax Credit projects be
informed of the reasons for eviction; that tenants of Tax Credit projects have a
meaningful opportunity to contest the grounds alleged for eviction; and that the
owner or managing agent of Tax Credit projects establish good cause prior to
eviction.” (Plaintiffs’ Memorandum in Support of Summary Judgment at 17.)

In the public housing context, courts have applied Goldberg v. Kelly, 397
U.S. 254 (1970), to hold that public housing tenants (who are subject to eviction
only with good cause) are entitled to (1) timely and adequate notice detailing the
reasons for a proposed termination or eviction; (2) a hearing before an impartial

decision maker; (3) the ability to cross-examine adverse witnesses; (4) the

 

> This property right exists as long as the FHA Partnership participates in
the tax credit program.

ORDER DENYING IN PART AND GRANTING IN PART PLAINTIFFS”
MOTION FOR SUMMARY JUDGMENT * 15

 
oOo Oo 4s HD On FB WW HY &

NO NY NO NY NY NY DH HN DN §— FF = eS me OR ee
eons N ON FF WH NYO KH CO OO OHO IT HDA UA BR WH HY KY OC

 

Case 1:19-cv-02886-LTB Document1 Filed 10/09/19 USDC Colorado Page 71 of 74

opportunity to be represented by counsel at the hearing; and (5) a decision, based
on evidence adduced at the hearing. See Caulder v. Durham Housing Auth., 433
F.2d 998 (4th Cir. 1970); Escalera v. New York City Housing Auth., 425 F.2d 853
(2d Cir. 1970).

In the case at hand, Mr. Mendoza was not provided with timely and adequate
notice detailing the reasons for a proposed eviction. Instead, he was provided a
notice of eviction without cause. The Court finds that by failing to provide
detailed reasons for the proposed eviction, the owners and managers of the
Apartments violated Mr. Mendoza’s right to due process.

Beyond providing for good cause protections that may be specifically
enforced, the Low-Income Housing Tax Credit program does not purport to govern
eviction or termination procedures. Therefore, the Court must look to the
procedures provided by the state of Washington. See Gallman, 639 F. Supp. at
477. Washington law provides a summary procedure for evicting tenants. Wash.
Rev. Code §§ 59.12, 59.18 et seg. Under the procedure described in section
59.18.380, the landlord is entitled to a show cause hearing, and at that hearing the
parties argue the merits of the case. See Housing Authority of King County v.
Saylors, 578 P.2d 76 (Wash. Ct. App. 1978). At this hearing, the tenant may raise
the affirmative defense that there is no good cause for eviction or termination. Jd.
at 874. Other states have allowed tenants to raise the defense of absence of good
cause even if the good cause requirement is not explicitly listed in the extended
long-term housing commitment. See, i.e., Carter v. Maryland Mgmt. Co., 835
A.2d 158 (2003); Cimarron Village v. Washington, 649 N.W. 2d 811 (Minn. Ct.
App. 2003). Accordingly, with the exception of the notice and contents of the
eviction notice, the Washington statutes provide adequate procedural safeguards to
Mr. Mendoza.

4. Declaratory Relief Regarding Propriety of Tax Credits
The Plaintiffs seek a declaratory judgment under 28 U.S.C. § 2201 and

ORDER DENYING IN PART AND GRANTING IN PART PLAINTIFFS’
MOTION FOR SUMMARY JUDGMENT * 16

 
Oo mA NN HA FF WW NYO

10

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:19-cv-02886-LTB Document1 Filed 10/09/19 USDC Colorado Page 72 of 74

Federal Rule of Civil Procedure 57 that:
b. Agreements prohibiting the eviction or termination of tenancy without
ood cause and meeting the other requirements of 26 U.S.C. ‘ 42
)(6) must be in effect before tax credits can be allowed under the
ax Credit Program.

c. The Defendants’ Regulatory Agreement fails to comply with 26
U.S.C. § 42(h)(6) and fails to satisfy a mandatory condition precedent
for the allowance of tax credits because it fails to include express
language Prohibiting the eviction or termination of tenancies of
tenants of any low-income units other than for good cause.

d. The Defendant FHA is not eligible to receive tax credits under the Tax
Credit Program unless and until it and the Commission have in place
an agreement that prohibits the eviction or the termination of tenancy
(other than for good cause) of any tenant of any low-income unit.

(Plaintiffs’ Memo. at 17). The Plaintiffs are third-party beneficiaries of the Low-
Income Housing Tax Credit Program and, therefore, have no standing to challenge
tax determinations by the IRS. See Simon v. Eastern Kentucky Welfare Rights
Org., 426 U.S. 26 (1976). Accordingly, the Court finds that Plaintiffs are not
entitled to the above declaratory relief as a matter of law.
5. Injunctive Relief

The Plaintiffs also seek injunctive relief (1) prohibiting eviction of Plaintiff
Mendoza or other residents of the Apartments without good cause; (2) requiring
the Commission and the FHA Partnership to amend their Regulatory Agreement to
prohibit the eviction of a low-income tenant without cause; and (3) prohibiting the
Commission from allowing tax credits for the Apartments unless and until the FHA
Partnership has in place an agreement that expressly prohibits the eviction or
termination of tenancy (Plaintiffs’ Memo. at 18). “The requirements for the
issuance of a permanent injunction are the likelihood of substantial and immediate
irreparable injury and the inadequacy of remedies at law.” American-Arab
Anti-Discrimination Comm'n v. Reno, 70 F.3d 1045, 1066-67 (9th Cir. 1995)
(quotations and citations omitted).

The Plaintiffs assert that they are under a substantial and immediate threat of

eviction, and the remedy provided at law is inadequate because the mere filing of

ORDER DENYING IN PART AND GRANTING IN PART PLAINTIFFS’
MOTION FOR SUMMARY JUDGMENT * 17

 
oO men NHN vn FF WY NN —

BO NO NH NY NY NY NV HN KN | — | FF FF FF KF S| |
on KN AN BR WOW NYO KH ODO OHO DWN KH A fF WH NY KF OS

 

Case 1:19-cv-02886-LTB Document1 Filed 10/09/19 USDC Colorado Page 73 of 74

an unlawful detainer action carries with it the stigma of eviction and creates
negative rental history. The Plaintiffs have not shown that Mr. Mendoza or any
other Plaintiff is under threat of immediate eviction. Therefore, the likelihood of
any injury is speculative, at best. For this reason, the Court denies Plaintiffs’
requests for a permanent injunction.

For the remaining injunctive relief requested, the Plaintiffs do not present
argument on the likelihood of substantial and immediate irreparable injury or the
inadequacy of remedies at law. Therefore, the requested relief is denied.

Having reviewed the record, heard from counsel, and been fully advised in
this matter, IT IS HEREBY ORDERED that:

1. Plaintiffs’ Motion for Summary Judgment (Ct. Rec. 31) is DENIED IN
PART AND GRANTED IN PART.

2. The Court holds that, under the circumstances of this case, the good cause
eviction of low-income tenants from the Frenchman Hill Apartments is governed
by the Due Process Clause of the Fourteenth Amendment. Due process requires
that Mr. Mendoza be provided with timely and adequate notice detailing the
reasons for a proposed termination or eviction.

3. The Court grants Plaintiffs LEAVE to file an objection within ten days
of this Order to a sua sponte entrance of summary judgment in favor of
Defendants Washington State Housing Commission and Kim Herman summary
judgment on Plaintiffs’ claim to a private right of action under 26 U.S.C. §
42(h)(6). Plaintiffs’ briefing shall not exceed 10 pages in length. If no objection is
filed, the Court shall enter an order granting summary judgment for Defendants on
this claim. Defendants need not file a response unless the Court orders them to do
SO.

/

IT IS SO ORDERED. The District Court Executive is directed to enter this

ORDER DENYING IN PART AND GRANTING IN PART PLAINTIFFS’
MOTION FOR SUMMARY JUDGMENT * 18

 
 

Case 1:19-cv-02886-LTB Document1 Filed 10/09/19 USDC Colorado Page 74 of 74

Order and forward copies to counsel.
DATED this 20" day of January, 2005.

s/ ROBERT H. WHALEY
UNITED STATES DISTRICT JUDGE

Q:\Civil\2003\Mendoza\mendoza.sj.ord.2.wpd

ORDER DENYING IN PART AND GRANTING IN PART PLAINTIFFS’
MOTION FOR SUMMARY JUDGMENT * 19

 
